Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: 90265HAE3

Revolving Credit CUSIP Number: 90265HAF0

Term Loan CUSIP Number: 90265HAK9

 

 

Loan Number: 1005746

 

Picture 3 [c20820181001ex101a2328b001.jpg]

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 27, 2018

by and among

UDR, INC.,

                                                                                                                                            

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

 

                                                                                                                                            

as Lenders,

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

                                                                                                                                            

as Administrative Agent

 

_____________________________________________________

WELLS FARGO SECURITIES, LLC
and
JPMORGAN CHASE BANK, N.A.,

 

 

                                                                                                                                            

as Joint Bookrunners,

 

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

 

 

                                                                                                                                            

as Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,

 

 

                                                                                                                                            

as Syndication Agent,

 







--------------------------------------------------------------------------------

 

Execution Version

 

Published CUSIP Number: 90265HAE3

Revolving Credit CUSIP Number: 90265HAF0

Term Loan CUSIP Number: 90265HAK9

 

 

Loan Number: 1005746

 

Picture 1 [c20820181001ex101a2328b001.jpg]

 

 

PNC BANK, NATIONAL, ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION,
REGIONS BANK,

CITIBANK, N.A.,

and

BANK OF AMERICA, N.A.,

 

 

                                                                                                                                             

as Documentation Agents

 

and

 

BRANCH BANKING AND TRUST COMPANY,

TD BANK, N.A.,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

 

                                                                                                                                             

as Senior Managing Agents

 

 

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE I.         DEFINITIONS


1

Section 1.1.

Definitions


1

Section 1.2.

General; References to Pacific Time


33

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries


33

ARTICLE II.         CREDIT FACILITY


33

Section 2.1.

Revolving Loans


33

Section 2.2.

Term Loans


35

Section 2.3.

Bid Rate Loans


35

Section 2.4.

Letters of Credit


39

Section 2.5.

Swingline Loans


45

Section 2.6.

Rates and Payment of Interest on Loans


47

Section 2.7.

Number of Interest Periods


48

Section 2.8.

Repayment of Loans


49

Section 2.9.

Prepayments


49

Section 2.10.

Continuation


50

Section 2.11.

Conversion


50

Section 2.12.

Notes


51

Section 2.13.

Voluntary Reductions of the Revolving Commitments


51

Section 2.14.

Extension of Revolving Termination Date


52

Section 2.15.

Expiration Date of Letters of Credit Past Revolving Commitment Termination


52

Section 2.16.

Amount Limitations


53

Section 2.17.

Increase in Commitments


53

Section 2.18.

Funds Transfer Disbursements


55

Section 2.19.

Reallocations on Effective Date; Exiting Lenders


55

ARTICLE III.         PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


56

Section 3.1.

Payments


56

Section 3.2.

Pro Rata Treatment


57

Section 3.3.

Sharing of Payments, Etc


58

Section 3.4.

Several Obligations


58

Section 3.5.

Fees


59

Section 3.6.

Computations


60

Section 3.7.

Usury


60

Section 3.8.

Statements of Account


60

Section 3.9.

Defaulting Lenders


61

Section 3.10.

Taxes


64

ARTICLE IV.         YIELD PROTECTION, ETC


68

Section 4.1.

Additional Costs; Capital Adequacy


68

Section 4.2.

Suspension of LIBOR Loans and LIBOR Margin Loans


70

Section 4.3.

Illegality


71

Section 4.4.

Compensation


71

Section 4.5.

Treatment of Affected Loans


72

Section 4.6.

Affected Lenders


74

Section 4.7.

Change of Lending Office


74

 





-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

Section 4.8.

Assumptions Concerning Funding of LIBOR Loans


74

ARTICLE V.         CONDITIONS PRECEDENT


75

Section 5.1.

Initial Conditions Precedent


75

Section 5.2.

Conditions Precedent to All Loans and Letters of Credit


77

ARTICLE VI.         REPRESENTATIONS AND WARRANTIES


78

Section 6.1.

Representations and Warranties


78

Section 6.2.

Survival of Representations and Warranties, Etc


85

ARTICLE VII.         AFFIRMATIVE COVENANTS


85

Section 7.1.

Preservation of Existence and Similar Matters


85

Section 7.2.

Compliance with Applicable Law


85

Section 7.3.

Maintenance of Property


86

Section 7.4.

Conduct of Business


86

Section 7.5.

Insurance


86

Section 7.6.

Payment of Taxes and Claims


86

Section 7.7.

Books and Records; Inspections


86

Section 7.8.

Use of Proceeds


87

Section 7.9.

Environmental Matters


87

Section 7.10.

Further Assurances


87

Section 7.11.

Material Contracts


88

Section 7.12.

REIT Status


88

Section 7.13.

Guarantors


88

Section 7.14.

Exchange Listing


89

ARTICLE VIII.         INFORMATION


89

Section 8.1.

Quarterly Financial Statements


89

Section 8.2.

Year-End Statements


89

Section 8.3.

Compliance Certificate


90

Section 8.4.

Other Information


90

Section 8.5.

Electronic Delivery of Certain Information


92

Section 8.6.

Public/Private Information


93

Section 8.7.

USA Patriot Act Notice; Compliance


93

ARTICLE IX.         NEGATIVE COVENANTS


93

Section 9.1.

Financial Covenants


93

Section 9.2.

Negative Pledge


94

Section 9.3.

Restrictions on Intercompany Transfers


95

Section 9.4.

Merger, Consolidation, Sales of Assets and Other Arrangements


95

Section 9.5.

Plans


96

Section 9.6.

Fiscal Year


96

Section 9.7.

Modifications of Organizational Documents and Material Contracts


96

Section 9.8.

Transactions with Affiliates


97

Section 9.9.

Environmental Matters


97

Section 9.10.

Use of Proceeds


97

Section 9.11.

Derivatives Contracts


97

 





-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

ARTICLE X.         DEFAULT


98

Section 10.1.

Events of Default


98

Section 10.2.

Remedies Upon Event of Default


100

Section 10.3.

Remedies Upon Default


101

Section 10.4.

Marshaling; Payments Set Aside


101

Section 10.5.

Allocation of Proceeds


102

Section 10.6.

Letter of Credit Collateral Account


103

Section 10.7.

Rescission of Acceleration by Requisite Lenders


104

Section 10.8.

Performance by Administrative Agent


104

Section 10.9.

Rights Cumulative


105

ARTICLE XI.         THE ADMINISTRATIVE AGENT


105

Section 11.1.

Appointment and Authorization


105

Section 11.2.

Administrative Agent as Lender


106

Section 11.3.

Approvals of Lenders


107

Section 11.4.

Notice of Events of Default


107

Section 11.5.

Administrative Agent’s Reliance


108

Section 11.6.

Indemnification of Administrative Agent


108

Section 11.7.

Lender Credit Decision, Etc


109

Section 11.8.

Successor Administrative Agent


110

Section 11.9.

Titled Agents


111

ARTICLE XII.         MISCELLANEOUS


111

Section 12.1.

Notices


111

Section 12.2.

Expenses


113

Section 12.3.

Setoff


114

Section 12.4.

Litigation; Jurisdiction; Other Matters; Waivers


114

Section 12.5.

Successors and Assigns


116

Section 12.6.

Amendments and Waivers


121

Section 12.7.

Nonliability of Administrative Agent and Lenders


124

Section 12.8.

Confidentiality


125

Section 12.9.

Indemnification


126

Section 12.10.

Termination; Survival


127

Section 12.11.

Severability of Provisions


127

Section 12.12.

GOVERNING LAW


127

Section 12.13.

Counterparts


127

Section 12.14.

Obligations with Respect to Loan Parties and Subsidiaries


128

Section 12.15.

Independence of Covenants


128

Section 12.16.

Limitation of Liability


128

Section 12.17.

Entire Agreement


128

Section 12.18.

Construction


128

Section 12.19.

Headings


129

Section 12.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


129

Section 12.21.

Amendment and Restatement; No Novation


129

 

 





-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(a)

Existing Letters of Credit

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Existing Debt

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 6.1.(z)

Unencumbered Pool Assets

SCHEDULE 12.1.

Address for Notice to Issuing Banks and Swingline Lenders

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Bid Rate Note

EXHIBIT C

Form of Designation Agreement

EXHIBIT D

Form of Disbursement Instruction Agreement

EXHIBIT E

Form of Guaranty

EXHIBIT F

Form of Notice of Continuation

EXHIBIT G

Form of Notice of Conversion

EXHIBIT H

Form of Notice of Revolving Borrowing

EXHIBIT I

Form of Notice of Swingline Borrowing

EXHIBIT J

Form of Notice of Term Loan Borrowing

EXHIBIT K

Form of Revolving Note

EXHIBIT L

Form of Swingline Note

EXHIBIT M

Form of Term Note

EXHIBIT N

Form of Bid Rate Quote Request

EXHIBIT O

Form of Bid Rate Quote

EXHIBIT P

Form of Bid Rate Quote Acceptance

EXHIBITS Q-1 – Q-4

Forms of U.S. Tax Compliance Certificates

EXHIBIT R

Form of Compliance Certificate

 

 



-iv-

--------------------------------------------------------------------------------

 

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 27, 2018 by and among UDR, INC., a corporation formed under the laws
of the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC and JPMORGAN CHASE BANK, N.A., as joint Bookrunners (in such capacities, the
“Joint Lead Bookrunners”), WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK,
N.A., PNC CAPITAL MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION and REGIONS
CAPITAL MARKETS, A DIVISION OF REGIONS BANK, as joint Lead Arrangers (in such
capacities, the “Joint Lead Arrangers”), JPMORGAN CHASE BANK, N.A., as
Syndication Agent (in such capacity, the “Syndication Agent”), PNC BANK,
NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, REGIONS BANK, CITIBANK,
N.A., and BANK OF AMERICA, N.A., as Documentation Agents (in such capacities,
the “Documentation Agents”) and BRANCH BANKING AND TRUST COMPANY, TD BANK, N.A.,
and CREDIT SUISSE AG, CAYMAN ISLAND BRANCH, as Senior Managing Agents (in such
capacities, the “Senior Managing Agents”).

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lenders and
the Lenders previously made available to the Borrower credit facilities in an
initial aggregate amount of $1,450,000,000, consisting of (a) a $1,100,000,000
revolving credit facility, with a $50,000,000 swingline subfacility, a
$75,000,000 letter of credit subfacility and a competitive bid loan subfacility,
and (b) a $350,000,000 term loan facility (collectively, the “Existing
Facilities”), in each such case, pursuant to a Credit Agreement, dated as of
October 20, 2015, by and among the Borrower, the financial institutions party
thereto as “Lenders,” Wells Fargo, as Administrative Agent, and the other
parties thereto, as amended by the First Amendment to Credit Agreement, dated
January 20, 2017 (together, as heretofore amended, modified or supplemented from
time to time, the “Existing Agreements”).

WHEREAS, the parties hereto desire to amend and restate the Existing Agreements
to provide, among other things, that Administrative Agent, the Issuing Banks,
the Swingline Lenders and the Lenders will make available to the Borrower credit
facilities in an initial aggregate amount of $1,450,000,000, consisting of (a) a
$1,100,000,000 revolving credit facility, with a $125,000,000 swingline
subfacility, a $75,000,000 letter of credit subfacility and a competitive bid
loan subfacility, and (b) a $350,000,000 term loan facility, on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Agreements are amended and restated as follows:

ARTICLE I. DEFINITIONS

Section 1.1.       Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:





 

--------------------------------------------------------------------------------

 

 

 

“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

Facility Fee

1

0.100%

2

0.125%

3

0.150%

4

0.200%

5

0.250%

6

0.300%





-2-

--------------------------------------------------------------------------------

 

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee and shall be subject to the last two paragraphs of the definition
of “Applicable Margin”.  The provisions of this definition shall be subject to
Section 2.6.(c).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rate set forth in the applicable table
below corresponding to the level (each a “Level”) into which the Borrower’s
Credit Rating then falls:

Applicable Margin for Revolving Loans

 

 

 

 

 

Level

Credit Rating

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans


1

A/A2 (or higher)

0.750%

0.000%

2

A-/A3

0.775%

0.000%

3

BBB+/Baa1

0.825%

0.000%

4

BBB/Baa2

0.900%

0.000%

5

BBB-/Baa3

1.100%

0.100%

6

BB+/Ba1
(or lower or unrated)

1.450%

0.450%

 

 

Applicable Margin for Term Loans

 

 

 

 

 

Level

Credit Rating

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans


1

A/A2 (or higher)

0.800%

0.000%

2

A-/A3

0.850%

0.000%

3

BBB+/Baa1

0.900%

0.000%

4

BBB/Baa2

1.000%

0.000%

5

BBB-/Baa3

1.250%

0.250%

6

BB+/Ba1
(or lower or unrated)

1.650%

0.650%

 





-3-

--------------------------------------------------------------------------------

 

 

As of the Agreement Date, the Applicable Margin is determined based on Level
3.  Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(k) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed.  During any period for which the Borrower has received three Credit
Ratings which are not equivalent, the Applicable Margin will be determined by
(a) the highest Credit Rating if they differ by only one Level and (b) the
average of the two highest Credit Ratings if they differ by two or more Levels
(unless the average is not a recognized Level, in which case the Applicable
Margin will be based on the Level corresponding to the second highest Credit
Rating).  During any period for which the Borrower has received only two Credit
Ratings and such Credit Ratings are not equivalent, the Applicable Margin will
be determined by (i) the highest Credit Rating if they differ by only one Level
and (ii) the median of the two Credit Ratings if they differ by two or more
Levels (unless the median is not a recognized Level, in which case the
Applicable Margin will be based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating).  During any period for which the
Borrower has received a Credit Rating from only one Rating Agency, the
Applicable Margin shall be determined based on such Credit Rating so long as
such Credit Rating is from either S&P or Moody’s.  During any period that the
Borrower has (x) not received a Credit Rating from any Rating Agency or (x)
received a Credit Rating from only one Rating Agency that is neither S&P or
Moody’s, the Applicable Margin shall be determined based on Level 6.  The
provisions of this definition shall be subject to Section 2.6.(c).

In the event of a downgrade of the Borrower’s Credit Rating by a Rating Agency
that causes a change to the Level as provided above, the Borrower will receive
credit for any incremental borrowing cost and fees should such Rating Agency
restore the higher rating within ninety (90) days of the original Credit Ratings
downgrade which resulted in such pricing change.

To the extent an upgrade in the applicable Credit Rating of the Borrower by a
Rating Agency results in a decrease to the Applicable Margin and such upgrade is
reversed by such Rating Agency, within ninety (90) days of the upgrade by such
Rating Agency, the Applicable Margin shall be adjusted accordingly and the
Borrower shall be required to pay an amount to the applicable Lenders equal to
the difference between the Applicable Margin based on the restored lower Credit
Rating and the Applicable Margin in effect based on the higher Credit Rating
prior to its reversal during the period of such Credit Ratings upgrade.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.





-4-

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus
1.0%.  Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.6.(c).





-5-

--------------------------------------------------------------------------------

 

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (a) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Change of Control” means the occurrence of either of the following events.





-6-

--------------------------------------------------------------------------------

 

 

 

(a)         Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35.0% of the total voting power
of the then outstanding voting stock of the Borrower; or

(b)         During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12 month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office.

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan or a Term
Loan and (c) when used with respect to a Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period for the Consolidated Group,
the sum of Consolidated EBITDA for such period minus a reserve equal to $200 per
apartment unit per year.  Except as expressly provided otherwise, the applicable
period shall be for the prior two fiscal quarters ending as of the date of
determination.

“Consolidated EBITDA” means for any period for the Consolidated Group, the sum
of Consolidated Net Income excluding the following amounts (but only to the
extent included in determining Consolidated Net Income for such period) (a)
Consolidated Interest Expense; (b) all provisions for any Federal, state or
other income taxes; (c) depreciation, amortization and other non-cash charges,
(d)gains and losses on Investments and extraordinary gains and losses, (e) taxes
on such excluded gains and tax deductions or credits on account of such excluded
losses in each case on a consolidated basis determined in accordance with GAAP
applied on a consistent basis and (f) to the extent not already included in the
immediately preceding clauses (b) through (e) the Borrower’s Ownership Share of
such items of each Unconsolidated Affiliate of the Borrower for such
period.  Except as expressly provided otherwise, the applicable period shall be
for the prior two fiscal quarters ending as of the date of determination.





-7-

--------------------------------------------------------------------------------

 

 

 

“Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis plus the Borrower’s Ownership Share of the Debt of any
Unconsolidated Affiliate of the Borrower.  Indemnities provided to support a
Person’s recourse obligation, whether on a consolidated or unconsolidated
Investment shall be included in the definition of Consolidated Funded Debt.

“Consolidated Group” means the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP applied on a consistent basis.

“Consolidated Interest Expense” means for any period for the Consolidated Group,
all interest expense, including the amortization of debt discount and premium,
and the interest component under capital leases, in each case on a consolidated
basis and shall include the Borrower’s Ownership Share of such interest expense
of each Unconsolidated Affiliate of the Borrower for such period.

“Consolidated Net Income” means for any period, the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.

“Consolidated Net Operating Income” means, for any period for any Multifamily
Property owned at the end of the period by a member of the Consolidated Group or
an Unconsolidated Affiliate, an amount equal to (a) the aggregate rental and
other income from the operation of such Multifamily Property during such period
minus (b)(i) all expenses and other proper charges incurred in connection with
the operation of such Multifamily Property (including, without limitation, real
estate taxes and bad debt expenses) during such period and (ii) an imputed
management fee in the amount of 3.0% of the aggregate rents received for such
Multifamily Property during such period; but, in any case, before payment of or
provision for debt service charges for such period, income taxes for such
period, and depreciation, amortization and other non-cash expenses for such
period, all on a consolidated basis determined in accordance with GAAP.  For
purposes of determining Consolidated Net Operating Income, only the Borrower’s
Ownership Share of the Consolidated Net Operating Income of any such Property
owned by an Unconsolidated Affiliate of the Borrower shall be used.

“Consolidated Secured Debt” means for the Consolidated Group on a consolidated
basis, all secured Consolidated Funded Debt.  Consolidated Funded Debt secured
solely by a pledge of Equity Interests which is also recourse to the Borrower or
a Guarantor shall not be considered to be Consolidated Secured Debt.

“Consolidated Total Fixed Charges” means, as of the last day of each fiscal
quarter for the Consolidated Group, the sum of (a) the cash portion of
Consolidated Interest Expense paid in the prior two fiscal quarters ending on
such day plus (b) regularly scheduled principal payments on Consolidated Funded
Debt (excluding balloon payments) in the prior two fiscal quarters ending on
such day plus (c) all cash dividends and distributions on preferred stock or
other preferred beneficial interests of members of the Consolidated Group paid
in the prior two fiscal quarters ending on such day, all on a consolidated basis
determined in accordance with GAAP on a consistent basis.

“Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt.  Consolidated
Secured Debt that is secured solely





-8-

--------------------------------------------------------------------------------

 

 

 

by Equity Interests and is recourse to the Borrower shall be considered to be
Consolidated Unsecured Debt.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Debt of a Person.

“Debt” means, with respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed or the deferred purchase price of property or services
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person (other than trade debt incurred in the ordinary
course of business), whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered; (c) Capitalized Lease Obligations of
such Person (excluding ground leases regardless of whether required under GAAP
to be reported as a liability); (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against (i) existing
Debt or (ii) Debt anticipated to be issued if such Debt is actually issued
within forty-five (45) days after execution of the applicable Derivative
Contract, in an amount equal to the Derivatives Termination Value thereof (but
in no event less than zero); (i) all Debt of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive





-9-

--------------------------------------------------------------------------------

 

 

 

involuntary bankruptcy, and other similar exceptions to non-recourse liability
and completion guaranties); and (j) all Debt of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt or other payment obligation, but only if the underlying property or
asset is included in Gross Asset Value.  By way of example only and not in
limitation of the preceding sentence, Debt of any Person shall include Debt of
any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Debt, or any portion thereof,
is recourse to such Person, in which case the greater of such Person’s pro rata
portion of such Debt or the amount of the recourse portion of the Debt, shall be
included as Debt of such Person).  All Loans and liabilities in respect of
Letters of Credit shall constitute Debt of the Borrower.  Notwithstanding the
use of GAAP, the calculation of Debt shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, an
Issuing Bank or a Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) in the case of a Revolving Lender, has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the





-10-

--------------------------------------------------------------------------------

 

 

 

subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lenders and each
Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5.(g) and (c) is not otherwise a
Lender.

“Designating Lender” has the meaning given that term in Section 12.5.(g).

“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Administrative Agent, substantially
in the form of Exhibit C or such other form as may be agreed to by such Lender,
such Designated Lender and the Administrative Agent.

“Development Properties” means multifamily projects under construction, or in
preconstruction phases of the development process, but not yet completed.  A
Renovation Property shall not constitute a Development Property.





-11-

--------------------------------------------------------------------------------

 

 

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit D to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“DownREIT” means UDR Lighthouse DownREIT L.P., a Delaware limited partnership.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.5.(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental





-12-

--------------------------------------------------------------------------------

 

 

 

Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j)
a determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).





-13-

--------------------------------------------------------------------------------

 

 

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) formed for the specific purpose
of holding title to assets which are collateral for any Consolidated Secured
Debt of such Subsidiary; (b) which is prohibited from Guarantying the Debt of
any other Person pursuant to (i) any document, instrument or agreement
evidencing such Consolidated Secured Debt or (ii) a provision of such Person’s
organizational documents which provision was included in such Person’s
organizational documents as a condition to the extension of such Consolidated
Secured Debt; and (c) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Debt of such Subsidiary or has any direct obligation to maintain or preserve
such Subsidiary’s financial condition or to cause such Subsidiary to achieve any
specified levels of operating results, except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10., amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any Taxes imposed
under FATCA.

“Existing Agreements” has the meaning set forth in the recitals hereof.





-14-

--------------------------------------------------------------------------------

 

 

 

“Existing Facilities” has the meaning set forth in the recitals hereof.

“Existing Letters of Credit” means each of the letters of credit originally
issued under the Existing Agreements identified on Schedule 1.1.(a).

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.  If the
Federal Funds Rate determined as provided above would be less than zero, the
Federal Funds Rate shall be deemed to be zero.

“Fee Letters” means those certain fee letters executed prior to the Effective
Date by and among the Borrower and the various Titled Agents and any of their
Affiliates, as applicable.

“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder or under any other
Loan Document.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to a Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans owing to such Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.





-15-

--------------------------------------------------------------------------------

 

 

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

“Gross Asset Value” means from time to time the sum of the following amounts
(without duplication): (a) the product of (i) Consolidated Net Operating Income
for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c)) owned by any member of
the Consolidated Group at the end of such period, multiplied by (ii) 2 and
divided by (iii) 6.0%; (b) the purchase price paid for any Multifamily Property
acquired by any member of the Consolidated Group during the period of six
consecutive fiscal quarters most recently ended (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements); (c)(i) the current book value of any Development
Property (or Multifamily Property that was a Development Property at any time
during the period of six consecutive fiscal quarters most recently ended) owned
by any member of the Consolidated Group and (ii) the Renovation Property Value
of all Renovation Properties owned by any member of the Consolidated Group at
the end of the period of two consecutive fiscal quarters most recently ended;
(d) unrestricted cash and cash equivalents of the Consolidated Group; (e) the
value (based on the lower of cost or market price determined in accordance with
GAAP) of any raw land owned by any member of the Consolidated Group; (f) the
value (based on the lower of cost or market price determined in accordance with
GAAP) of Properties owned by any member of the Consolidated Group that are
developed but that are not Multifamily Properties; (g) the value (based on the
lower of cost or market price determined in accordance with GAAP) of all
Multifamily REIT Preferred Interests; (h) the value (based on the lower of cost
or market price determined in accordance with GAAP) of (i) all promissory notes,
including any secured by a Mortgage, payable solely to any member of the
Consolidated Group and the obligors of which are not Affiliates of the Borrower
(excluding any such note where the obligor is more than 60 days past due with
respect to any payment obligation) and (ii) all marketable securities (excluding
Marketable Multifamily REIT Preferred Interests); and (i) the Borrower’s
Ownership Share of the preceding items of any Unconsolidated Affiliate of the
Borrower to the extent not already included.  To the extent that





-16-

--------------------------------------------------------------------------------

 

 

 

more than 20.0% of Gross Asset Value would be attributable to Investments and
other assets described in any of the preceding clauses (c), (e), (f), (g) or
(h), such excess shall be excluded.  To the extent that more than 20.0% of Gross
Asset Value would be attributable to Investments and other assets described in
the preceding clause (i), such excess shall be excluded.  Solely for purposes of
the limitation calculations in the preceding two sentences, a Development
Property on which construction has been substantially completed will no longer
be considered to be a Development Property.  To the extent that more than 10.0%
of Gross Asset Value would be attributable to Investments and other assets
described in the preceding clause (h), such excess shall be excluded.

“Gross Asset Value of the Unencumbered Pool” means Gross Asset Value determined
with reference only to Unencumbered Pool Assets.  Notwithstanding the foregoing,
to the extent the amount by which the value of Unencumbered Pool Assets that are
Investments and other assets described in any of the clauses (c), (e), (f), (g),
(h) or (i) of the definition of Gross Asset Value, in the aggregate, account for
more than 20% of Gross Asset Value of the Unencumbered Pool, such excess shall
be excluded for purposes of determining Gross Asset Value of the Unencumbered
Pool.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
in any event shall include the Operating Partnership.

“Guaranty” or to “Guarantee” by any Person, means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to nonrecourse
liability and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.  As the context requires, “Guaranty” shall also mean the
guaranty executed and delivered pursuant to Section 5.1. or Section 7.13. and
substantially in the form of Exhibit E.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e)





-17-

--------------------------------------------------------------------------------

 

 

 

toxic mold; and (f) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Period” means:

(a)        with respect to each LIBOR Loan, each period commencing on the date
such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the
last day of the preceding Interest Period for such Loan, and ending on the date
7 days or the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period (other than an
Interest Period of 7 days) that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

(b)        with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in Section
2.3.(b).

Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any partnership or joint venture interest in
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute the
business or a division or operating unit of another Person.  Any commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.





-18-

--------------------------------------------------------------------------------

 

 

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Issuing Bank” means Wells Fargo, JPMorgan Chase Bank, N.A., PNC Bank, National
Association, U.S. Bank National Association and Regions Bank, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4.

“L/C Commitment Amount” has the meaning given to that term in Section 2.4.(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lenders;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
11.5., any other holder from time to time of any of any Obligations and, in each
case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable





-19-

--------------------------------------------------------------------------------

 

 

 

in respect of all drawings made under such Letter of Credit.  For purposes of
this Agreement, (i) a Revolving Lender (other than a Lender in its capacity as
an Issuing Bank of a given Letter of Credit) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4. in such Letter of Credit, and the Lender that is the Issuing Bank of such
Letter of Credit shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in such Letter of Credit after giving
effect to the acquisition by the Revolving Lenders (other than the Lender then
acting as the Issuing Bank of such Letter of Credit) of their participation
interests under such Section and (ii) if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage.  If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest
Period.  Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.  If LIBOR determined as provided above
would be less than zero, LIBOR shall be deemed to be zero.  Unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 4.5.(c), in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days





-20-

--------------------------------------------------------------------------------

 

 

 

prior to the first day of such Interest Period as otherwise provided in the
definition of “LIBOR”), or if such day is not a Business Day, the immediately
preceding Business Day.  The LIBOR Market Index Rate shall be determined on a
daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Debt or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; and (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan,
as the context may require.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letters and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Debt or Mandatorily Redeemable Stock, or (c) is redeemable at
the option of the holder thereof, in whole or in part (other than an Equity
Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the latest Termination Date for any Class of Loans.

“Marketable Multifamily REIT Preferred Interest” means a Multifamily REIT
Preferred Interest: (a) having trading privileges on a national securities
exchange or that is subject to price quotations in the over-the-counter market;
(b) but not subject to restrictions on the sale, transfer, assignment,
hypothecation or other limitations that would restrict the free transfer of such





-21-

--------------------------------------------------------------------------------

 

 

 

Preferred Equity by a member of the Consolidated Group for more than 90 days
from purchase or such Preferred Equity qualifies for an exemption under the
Securities Act.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of Debt.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means a Property on which the improvements consist
primarily of an apartment community.

“Multifamily REIT Preferred Interest” means any Preferred Equity (a) owned by a
member of the Consolidated Group; (b) issued by a non-subsidiary REIT owning
primarily residential apartment communities.  Any Multifamily REIT Preferred
Interest acquired must be in conjunction with a multifamily acquisition or
series of multifamily acquisitions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Debt of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.





-22-

--------------------------------------------------------------------------------

 

 

 

“Nonrecourse Debt” means, with respect to a Person, Debt for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Debt.

“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note,
as the context may require.

“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent and the applicable Swingline Lender pursuant to Section
2.5.(b) evidencing the Borrower’s request for a Swingline Loan.

“Notice of Term Loan Borrowing” means the notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(b) evidencing the Borrower’s
request for a borrowing of Term Loans.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of rentable apartment units of such
Property leased by tenants paying





-23-

--------------------------------------------------------------------------------

 

 

 

rent at market rates pursuant to binding leases as to which no monetary default
has occurred and is continuing to (b) the aggregate number of rentable units of
such Property.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower or any other Person in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) which the Borrower would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Partnership” means United Dominion Realty, L.P., a limited
partnership formed under the laws of the State of Delaware, together with its
successors and permitted assignees.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 12.5.(d).

“Participant Register” has the meaning given that term in Section 12.5.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.





-24-

--------------------------------------------------------------------------------

 

 

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws; (c)
Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) Liens in existence as of the
Agreement Date and set forth on Schedule 6.1.(g); (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; and (f) Liens in favor of the Administrative Agent for its
benefit and the benefit of the other Lender Parties.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional four
percent (4.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus four percent (4.0%).

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the





-25-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Commitments plus (ii) the
aggregate principal amount of such Lender’s outstanding Term Loans (if any) to
(b)(i) the aggregate amount of the Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans (if any); provided,
however, that if at the time of determination the Revolving Commitments have
been terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be
the ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate principal amount of all
outstanding Loans and Letter of Credit Liabilities of all Lenders as of such
date.  If at the time of determination the Commitments have been terminated or
reduced to zero and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Commitments were in effect or Loans or Letters of
Credit Liabilities were outstanding.  For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Property” means a parcel (or group of related parcels) owned or leased (in
whole or in part) by the Borrower, any Subsidiary or any Unconsolidated
Affiliate.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning given that term in Section 12.5.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or
liquidity.  Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (b)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.





-26-

--------------------------------------------------------------------------------

 

 

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Renovation Property” mean a Property on which the existing building or other
improvements are undergoing renovation and redevelopment that will either (i)
disrupt the occupancy of at least 30% of the square footage of such Property or
(ii) temporarily reduce the Consolidated Net Operating Income attributable to
such Property by more than 30% as compared to the immediately preceding
comparable prior period.  A Property shall cease to be a Renovation Property
upon the earliest to occur of (i) all improvements (other than tenant
improvements on unoccupied space) related to the redevelopment of such Property
having been substantially completed, (ii) once such Property has achieved a
minimum Occupancy Rate of 80.0% and (iii) 18 months following the commencement
of such renovation and redevelopment.

“Renovation Property Value” means for a Renovation Property, the sum of the
following (without duplication): (a) the historical cost basis of such Property
determined in accordance with GAAP plus (b) the cost of capital improvements
made to such Property in connection with such renovation and redevelopment.

“Replacement Rate” has the meaning assigned thereto in Section 4.5(c).

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class and, in the case of Term Loans
or Term Loan Commitments, the outstanding Term Loans (if any) of all Lenders or
(b) if the Commitments of such Class have been terminated or reduced to zero,
holding more than 50.0% of the principal amount of the aggregate outstanding
Loans of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class.  For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments and the outstanding Term Loans (if any)
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that (i)
in determining such percentage at any given time, all then existing





-27-

--------------------------------------------------------------------------------

 

 

 

Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

“Responsible Officer” means the chief financial officer, the Controller, any
Senior Executive Vice President, or Senior Vice President or the Treasurer.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of an Issuing Bank) and to participate (in the case of the other
Revolving Lenders) in Letters of Credit pursuant to Section 2.4.(i), and to
participate in Swingline Loans pursuant to Section 2.5.(e), in an amount up to,
but not exceeding the amount set forth for such Revolving Lender on Schedule I
as such Revolving Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Person becoming
a Revolving Lender in accordance with Section 2.17., as the same may be reduced
from time to time pursuant to Section 2.13. or increased or reduced as
appropriate to reflect any assignments to or by such Revolving Lender effected
in accordance with Section 12.5. or increased as appropriate to reflect any
increase effected in accordance with Section 2.17.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.





-28-

--------------------------------------------------------------------------------

 

 

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

“Revolving Termination Date” means January 31, 2023, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority, (b)
any Person located, operating, organized or resident in a Sanctioned Country,
(c) an agency of the government of a Sanctioned Country or (d) any Person
Controlled by one or more Persons or agencies described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
any other Governmental Authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary having assets equal to or greater
than $50,000,000 in value.

“Significant Subsidiary Group” means two or more Subsidiaries collectively
having assets equal to or greater than $50,000,000 in value.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Debt due from any
Affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.





-29-

--------------------------------------------------------------------------------

 

 

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Swingline Commitment” means, with respect to a Swingline Lender, such Swingline
Lender’s obligation to make Swingline Loans pursuant to Section 2.5. in an
amount up to, but not exceeding the amount set forth in the first sentence of
Section 2.5.(a)(i), as such amount may be reduced from time to time in
accordance with the terms hereof.

“Swingline Lender” means Wells Fargo, JPMorgan Chase Bank, N.A., PNC Bank,
National Association, U.S. Bank National Association and Regions Bank, each in
its capacity as a Lender to make Swingline Loans pursuant to Section 2.4.,
together with their respective successors and assigns in such capacity.

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.5.

“Swingline Maturity Date” means the date which is forty-five (45) Business Days
prior to the Revolving Termination Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Swingline Lender in a principal
amount equal to the amount of such Swingline Lender’s Swingline Commitment as
originally in effect and otherwise duly completed.





-30-

--------------------------------------------------------------------------------

 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.

“Term Loan Commitment” means a Term Loan Lender’s obligation to make a Term Loan
(a) on the Effective Date pursuant to Section 2.2. in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule I as such Lender’s
“Term Loan Commitment Amount” or (b) after the Effective Date as set forth in
any agreement executed by an existing Term Loan Lender or a Person becoming a
Term Loan Lender in accordance with Section 2.17.

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

“Term Loan Maturity Date” means September 30, 2023.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date and (b) with respect to the Term
Loans, the Term Loan Maturity Date.

“Titled Agent” has the meaning given that term in Section 11.9.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Pool Asset” means any asset owned by a member of the Consolidated
Group or an Unconsolidated Affiliate of the Borrower and that satisfies all of
the following requirements: (a) such asset is either (i) a Multifamily Property,
(ii) a Property that is developed but that is not a Multifamily Property, (iii)
a Development Property or a Renovation Property, (iv) raw land, (v) promissory
notes (vi) marketable securities (including Marketable Multifamily REIT
Preferred Interests) and (vii) Multifamily REIT Preferred Interests; (b) neither
such asset, nor any interest of any member of the Consolidated Group or
Unconsolidated Affiliate therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) of the definition
thereof) or to any Negative Pledge (other than a Negative Pledge permitted under
Section 9.2.(b)(iii)); (c) if such asset is owned by Person other than the
Borrower (i) none of the





-31-

--------------------------------------------------------------------------------

 

 

 

Borrower’s direct or indirect ownership interest in such Person is subject to
any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) of the definition thereof) or to any Negative Pledge (other than a
Negative Pledge permitted under Section 9.2.(b)(iii); and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x)
sell, transfer or otherwise dispose of such asset and (y) to create a Lien on
such asset as security for Debt of the Borrower or such Subsidiary, as
applicable; (d) if such asset is owned by a Subsidiary or Unconsolidated
Affiliate which is not a Guarantor (i) the Borrower directly, or indirectly
through other Subsidiaries, owns more than 50% of all outstanding Equity
Interests of such Person or through contractual relationships or otherwise has
day-to-day control over the operations of such Person; and (ii) such Person is
not an obligor with respect to any Debt (other than unsecured Debt of the type
set forth in clauses (c) and (d) of the definition of the term Debt), provided
however, assets held by a “qualified intermediary” in connection with the sale
of a property will not be subject to (i) and (ii) in this clause (d); and (e) in
the case of a Property, such Property is free of all structural defects or major
architectural deficiencies (if developed), title defects, environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property.  Notwithstanding the foregoing, no
asset of the DownREIT nor any of its Subsidiaries shall be included as an
Unencumbered Pool Asset if the DownREIT or such Subsidiary Guarantees (excluding
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability), or otherwise
becomes obligated in respect of, any Debt of the Borrower or any other
Subsidiary of the Borrower (including the DownREIT).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





-32-

--------------------------------------------------------------------------------

 

 

 

Section 1.2.       General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP.  If at any time any change
in GAAP would affect the computation of any covenant, the Borrower and the
Administrative Agent shall negotiate in good faith to amend such covenant to
preserve the original intent in light of such change; provided, that, until so
amended, (i) such covenant shall continue to be computed in accordance with the
application of GAAP prior to such change and (ii) the Borrower shall provide to
the Administrative Agent a written reconciliation in form and substance
reasonably satisfactory to the Administrative Agent, between calculations of
such covenant made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Except as expressly provided otherwise in any Loan
Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time and (ii) any reference to
any Person shall be construed to include such Person’s permitted successors and
permitted assigns.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means an
Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Pacific time daylight or standard, as
applicable.

Section 1.3.       Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes of a Subsidiary that is not a Wholly Owned
Subsidiary shall be included.

ARTICLE II. CREDIT FACILITY

Section 2.1.       Revolving Loans.

(a)         Making of Revolving Loans.  Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 2.16., each
Revolving Lender severally and not jointly agrees to make Revolving Loans in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving





-33-

--------------------------------------------------------------------------------

 

 

 

Commitment.  Each borrowing of Revolving Loans that are to be (i) Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.  Notwithstanding the immediately preceding two sentences but
subject to Section 2.16., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.

(b)         Requests for Revolving Loans.  Not later than 7:00 a.m. Pacific time
on the proposed date of a borrowing of Revolving Loans that are to be Base Rate
Loans and not later than 7:00 a.m. Pacific time at least 3 Business Days prior
to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Revolving Borrowing.  Each
Notice of Revolving Borrowing shall specify the aggregate principal amount of
the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Revolving Borrowing shall be irrevocable once
given and binding on the Borrower.  Prior to delivering a Notice of Revolving
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative
Agent.  The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter.

(c)         Funding of Revolving Loans.  Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than (i) in the
case of Revolving Loans that are to be Base Rate Loans, 11:00 a.m. Pacific time
on the date of such proposed Revolving Loans and (ii) in the case of Revolving
Loans that are to be LIBOR Loans, 9:00 a.m. Pacific time on the date of such
proposed Revolving Loans.  Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Disbursement Instruction Agreement, the proceeds
of such amounts received by the Administrative Agent (x) in the case of
Revolving Loans that are to be Base Rate Loans, not later than 1:00 p.m. Pacific
time on the date of the requested borrowing of such Revolving Loans and (y) in
the case of Revolving Loans that are to be LIBOR Loans, not later than 12:00
noon Pacific time on the date of the requested borrowing of such Revolving
Loans.

(d)         Assumptions Regarding Funding by Revolving Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In





-34-

--------------------------------------------------------------------------------

 

 

 

such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Revolving Loans that are Base Rate Loans.  If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

Section 2.2.       Term Loans.

(a)         Making of Term Loans.  Subject to the terms and conditions hereof,
on the Effective Date, each Term Loan Lender severally and not jointly agrees to
make a Term Loan in Dollars to the Borrower in the aggregate principal amount
equal to the amount of such Lender’s Term Loan Commitment.  Upon a Term Loan
Lender’s funding of its Term Loan, the Term Loan Commitment of such Lender shall
terminate.  Once repaid, the principal amount of a Term Loan (or portion
thereof) may not be reborrowed.

(b)         Requests for Term Loans.  Not later than 9:00 a.m. Pacific time at
least 3 Business Days prior to the anticipated Effective Date, the Borrower
shall deliver to the Administrative Agent a Notice of Term Loan Borrowing
requesting that the Term Loan Lenders make the Term Loans on the Effective Date
and specifying the aggregate principal amount of Term Loans to be borrowed, the
Type of the Term Loans, the use of proceeds of the Term Loans and if such Term
Loans are to be LIBOR Loans, the initial Interest Period for the Term
Loans.  Such notice shall be irrevocable once given and binding on the
Borrower.  Upon receipt of the Notice of Term Loan Borrowing, the Administrative
Agent shall promptly notify each Term Loan Lender.

(c)         Funding of Term Loans.  Each Term Loan Lender shall deposit an
amount equal to the Term Loan to be made by such Term Loan Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 9:00 a.m. Pacific time on the anticipated
Effective Date.  Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified by the Borrower in the Disbursement Instruction Agreement, not
later than 12:00 noon Pacific time on the Effective Date, the proceeds of such
amounts received by the Administrative Agent.

Section 2.3.       Bid Rate Loans.

(a)         Bid Rate Loans.  At any time during the period from the Effective
Date to but excluding the Revolving Termination Date, and so long as the
Borrower continues to maintain an Investment Grade Rating, the Borrower may, as
set forth in this Section, request the Revolving





-35-

--------------------------------------------------------------------------------

 

 

 

Lenders to make offers to make Bid Rate Loans to the Borrower in Dollars.  The
Revolving Lenders may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section.

(b)         Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 9:00 a.m. Pacific time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date 4 Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction.  The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent.  The Borrower may request offers to make
Bid Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”).  Each Bid Rate Quote
Request shall be substantially in the form of Exhibit N and shall specify as to
each Bid Rate Borrowing all of the following:

(i)          the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

(ii)         the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;

(iii)       whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

(iv)        the duration of the Interest Period applicable thereto, which shall
not extend beyond the Revolving Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within 5 Business Days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than 3 Bid Rate Quote Requests in any calendar month.

(c)         Bid Rate Quotes.

(i)          Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.3.(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 8:30 a.m. Pacific time (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction and (y) on the date 3 Business Days prior to
the proposed date of borrowing, in the case of a LIBOR Auction, and in either
case the Administrative Agent shall disregard any Bid Rate Quote received after
such time; provided that the Revolving Lender then acting as the Administrative
Agent may submit a Bid Rate Quote only if it notifies the Borrower of the terms
of the offer contained therein not later than 30 minutes prior to the latest
time by which the Revolving Lenders must





-36-

--------------------------------------------------------------------------------

 

 

 

submit applicable Bid Rate Quotes.  Any Bid Rate Quote so made shall be
irrevocable except with the consent of the Administrative Agent given at the
request of the Borrower.  Such Bid Rate Loans may be funded by a Revolving
Lender’s Designated Lender (if any) as provided in Section 12.5.(g); however,
such Revolving Lender shall not be required to specify in its Bid Rate Quote
whether such Bid Rate Loan will be funded by such Designated Lender.

(ii)         Each Bid Rate Quote shall be substantially in the form of Exhibit O
and shall specify:

(A)        the proposed date of borrowing and the Interest Period therefor;

(B)        the principal amount of the Bid Rate Loan for which each such offer
is being made; provided that the aggregate principal amount of all Bid Rate
Loans for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or
less than the Revolving Commitment of such Revolving Lender but (y) shall not
exceed the principal amount of the Bid Rate Borrowing for a particular Interest
Period for which offers were requested; provided further that any Bid Rate Quote
shall be in a minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof;

(C)        in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);

(D)        in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and

(E)        the identity of the quoting Revolving Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d)         Notification by Administrative Agent.  The Administrative Agent
shall, as promptly as practicable after the Bid Rate Quotes are submitted (but
in any event not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date 3 Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction),
notify the Borrower of the terms (i) of any Bid Rate Quote submitted by a
Revolving Lender that is in accordance with Section 2.3.(c) and (ii) of any Bid
Rate Quote that amends, modifies or is otherwise inconsistent with a previous
Bid Rate Quote submitted by such Revolving Lender with respect to the same Bid
Rate Quote Request.  Any such subsequent Bid





-37-

--------------------------------------------------------------------------------

 

 

 

Rate Quote shall be disregarded by the Administrative Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote.  The Administrative Agent’s notice to the Borrower
shall specify (A) the aggregate principal amount of the Bid Rate Borrowing for
which offers have been received and (B) the principal amounts and Absolute Rates
or LIBOR Margins, as applicable, so offered by each Revolving Lender
(identifying the Revolving Lender that made such Bid Rate Quote).

(e)         Acceptance by Borrower.

(i)          Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to Section
2.3.(d). which notice shall be in the form of Exhibit P.  In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted.  The failure of the Borrower
to give such notice by such time shall constitute nonacceptance.  The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(A)        the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

(B)        the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.3.(b)(ii) and together with all other
Bid Rate Loans then outstanding shall not cause the limits specified in Section
2.16. to be violated;

(C)        acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D)        any acceptance in part by the Borrower shall be in a minimum amount
of $1,000,000 and integral multiples of $500,000 in excess thereof; and

(E)        the Borrower may not accept any Bid Rate Quote that fails to comply
with Section 2.3.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii)         If Bid Rate Quotes are made by two or more Revolving Lenders with
the same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes.  Determinations by
the Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in
the absence of manifest error.





-38-

--------------------------------------------------------------------------------

 

 

 

(f)         Obligation to Make Bid Rate Loans.  The Administrative Agent shall
promptly (and in any event not later than (x) 11:30 a.m. Pacific time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date 3 Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Revolving Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote has
been accepted and the amount and rate thereof.  A Revolving Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(d).  Any Designated Lender which funds a Bid Rate
Loan shall on and after the time of such funding become the obligee in respect
of such Bid Rate Loan and be entitled to receive payment thereof when due.  No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded.  Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 12:30 p.m. Pacific
time on the date specified for the making of such Loan, make the amount of such
Loan available to the Administrative Agent at its Principal Office in
immediately available funds, for the account of the Borrower.  The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower not later than 1:30 p.m.
Pacific time on such date by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower.

(g)         No Effect on Revolving Commitment.  Except for the purpose and to
the extent expressly stated in Section 2.13. and 2.16., the amount of any Bid
Rate Loan made by any Revolving Lender shall not constitute a utilization of
such Revolving Lender’s Revolving Commitment.

Section 2.4.       Letters of Credit.

(a)         Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.16., each Issuing Bank
severally and not jointly, on behalf of the Revolving Lenders, agrees to issue
for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the date 30 days prior to the Revolving
Termination Date, one or more standby letters of credit (each a “Letter of
Credit”) denominated in Dollars up to a maximum aggregate Stated Amount at any
one time outstanding not to exceed $75,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”); provided, that an Issuing Bank shall not be obligated to issue any
Letter of Credit if, after giving effect to such issuance, the aggregate Stated
Amount of outstanding Letters of Credit issued by such Issuing Bank would exceed
the lesser of (i) one-fifth of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Revolving Lender.  The
parties hereto agree that each of the Existing Letters of Credit shall, from and
after the Effective Date, be deemed to be a Letter of Credit issued under this
Agreement.

(b)         Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is 30 days
prior to the Revolving Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the





-39-

--------------------------------------------------------------------------------

 

 

 

applicable Issuing Bank but in no event shall any such provision permit the
extension of the current expiration date of such Letter of Credit beyond the
earlier of (x) the date that is 30 days prior to the Revolving Termination Date
and (y) the date one year after the current expiration date.  Notwithstanding
the foregoing, a Letter of Credit may, as a result of its express terms or as
the result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Revolving Lenders no later than
20 days prior to the Revolving Termination Date, Cash Collateral for such Letter
of Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit.  The obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding.  If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 20 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Extended Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Extended Letter of
Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$100,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).

(c)         Requests for Issuance of Letters of Credit.  The Borrower shall give
the Issuing Bank selected by the Borrower to issue a Letter of Credit and the
Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of such Letter of Credit (or such shorter period as
agreed to by the applicable Issuing Bank), such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date.  The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Section 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5 Business Days (or such shorter period as agreed to by the applicable
Issuing Bank) following the date after which the applicable Issuing Bank has
received all of the items required to be delivered to it under this
subsection.  No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any Revolving Lender to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.  Upon the
written request of the Borrower, an Issuing Bank shall deliver to the Borrower a
copy of each Letter of Credit issued by such Issuing Bank within a reasonable
time after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document (excluding any certificate or other document presented by a
beneficiary in connection





-40-

--------------------------------------------------------------------------------

 

 

 

with a drawing under such Letter of Credit) is inconsistent with a term of any
Loan Document, the term of such Loan Document shall control.

The Borrower shall examine the copy of any Letter of Credit or any amendment to
a Letter of Credit that is delivered to it by an Issuing Bank and, in the event
of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly (but in any event, within 5 Business
Days after the later of (x) receipt by the beneficiary of such Letter of Credit
of the original of, or amendment to, such Letter of Credit, as applicable and
(y) receipt by the Borrower of a copy of such Letter of Credit or amendment, as
applicable) notify the applicable Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(d)         Reimbursement Obligations.  Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each applicable Issuing Bank for the amount of each demand for payment
under such Letter of Credit at or prior to the date on which payment is to be
made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind.  Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation in respect of a
Letter of Credit issued by such Issuing Bank, such Issuing Bank shall promptly
pay to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.

(e)         Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse such Issuing Bank for a demand for payment under a Letter of Credit
issued by such Issuing Bank by the date of such payment, the failure of which
such Issuing Bank shall promptly notify the Administrative Agent, then (i) if
the applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 10:00 a.m. Pacific time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The amount
limitations set forth in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.





-41-

--------------------------------------------------------------------------------

 

 

 

(f)         Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

(g)         Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, each Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as admitted by such Issuing Bank in writing or as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against such Issuing Bank any liability to the
Borrower, the Administrative Agent, any other Issuing Bank or any Lender.  In
this connection, the obligation of the Borrower to reimburse the applicable
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the





-42-

--------------------------------------------------------------------------------

 

 

 

Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the
applicable Issuing Bank for any drawing made under a Letter of Credit issued by
such Issuing Bank as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding subsection
(e), the Borrower shall have no obligation to indemnify the Administrative
Agent, any Issuing Bank or any Lender in respect of any liability incurred by
the Administrative Agent, such Issuing Bank or such Lender arising solely out of
the gross negligence or willful misconduct of the Administrative Agent, such
Issuing Bank or such Lender in respect of a Letter of Credit as determined by a
court of competent jurisdiction in a final, non-appealable judgment.  Except as
otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, any Issuing Bank or any Lender with
respect to any Letter of Credit.

(h)         Amendments, Etc.  The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the applicable Issuing Bank and the Administrative
Agent), and no amendment, supplement or other modification to any Letter of
Credit shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by Section
12.6. shall have consented thereto.  In connection with any such amendment,
supplement or other modification, the Borrower shall pay the fees, if any,
payable under the last sentence of Section 3.5.(c).

(i)          Revolving Lenders’ Participation in Letters of Credit.  Immediately
upon (i) the Effective Date with respect to any Existing Letters of Credit and
(ii) the issuance by an Issuing Bank of any other Letter of Credit, each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to





-43-

--------------------------------------------------------------------------------

 

 

 

pay and discharge when due, such Lender’s Revolving Commitment Percentage of
such Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Revolving Lender to the Administrative Agent for
the account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of any Issuing
Bank, the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).

(j)          Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
such Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d).  If the notice referenced in the
second sentence of Section 2.4.(e) is received by a Revolving Lender not later
than 9:00 a.m. Pacific time, then such Lender shall make such payment available
to the Administrative Agent not later than 12:00 noon Pacific time on the date
of demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

(k)         Information to Revolving Lenders.  Promptly following any change in
any Letter of Credit outstanding, the applicable Issuing Bank shall deliver to
the Administrative Agent, which shall promptly deliver the same to each
Revolving Lender and the Borrower, a notice describing the aggregate amount of
all Letters of Credit issued by such Issuing Bank and outstanding at such
time.  Upon the request of any Revolving Lender from time to time, each Issuing
Bank shall deliver any other information reasonably requested by such Lender
with respect to each Letter of Credit issued by such Issuing Bank and then
outstanding.  Other than as set forth in this subsection, the Issuing Banks
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of any Issuing Bank
to perform its





-44-

--------------------------------------------------------------------------------

 

 

 

requirements under this subsection shall not relieve any Revolving Lender from
its obligations under the immediately preceding subsection (j).

(l)          Extended Letters of Credit.  Each Revolving Lender confirms that
its obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

Section 2.5.       Swingline Loans.

(a)         Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.16., each Swingline Lender severally and
not jointly agrees to make Swingline Loans in Dollars to the Borrower, during
the period from the Effective Date to but excluding the Swingline Maturity Date,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the lesser (such lesser amount being referred to as the “Swingline
Availability” of a given Swingline Lender) of (i) $25,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof and (ii)
the Revolving Commitment of such Swingline Lender in its capacity as a Revolving
Lender minus the aggregate outstanding principal amount of Revolving Loans of
such Swingline Lender in its capacity as a Revolving Lender.  If at any time the
aggregate principal amount of the Swingline Loans made by a Swingline Lender
outstanding at such time exceeds the Swingline Availability of such Swingline
Lender at such time, the Borrower shall immediately pay the Administrative Agent
for the account of such Swingline Lender the amount of such excess.  Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b)         Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender selected by the Borrower to
make a Swingline Loan notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan.  Each Notice of
Swingline Borrowing shall be delivered to the applicable Swingline Lender and
the Administrative Agent no later than 9:00 a.m. Pacific time on the proposed
date of such borrowing.  Any telephonic notice shall include all information to
be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the applicable Swingline Lender and the Administrative Agent by
telecopy, electronic mail or other similar form  of communication on the same
day of the giving of such telephonic notice.  Not later than the later of 10:00
a.m. Pacific time or two (2) hours after Borrower delivers the applicable Notice
of Swingline Borrowing, in either case, on the date of the requested Swingline
Loan, the applicable Swingline Lender will make the proceeds of such Swingline
Loan available to the Administrative Agent at its Principal Office in Dollars in
immediately available funds, for the account of the Borrower.  The amount so
received by the Administrative Agent shall, subject to satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, be made
available to the Borrower not later than 11:00 a.m. Pacific time on such date by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower in the Disbursement Instruction Agreement.





-45-

--------------------------------------------------------------------------------

 

 

 

(c)         Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the LIBOR Market Index Rate as in effect from time to time plus the
Applicable Margin for Revolving Loans that are LIBOR Loans (or at such other
rate or rates as the Borrower and the applicable Swingline Lender may agree from
time to time in writing).  Interest on a Swingline Loan is solely for the
account of the Swingline Lender that made such Swingline Loan (except to the
extent a Revolving Lender acquires a participating interest in such Swingline
Loan pursuant to the immediately following subsection (e)).  All accrued and
unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.6. with respect to interest on Base Rate Loans
(except as the applicable Swingline Lender and the Borrower may otherwise agree
in writing in connection with any particular Swingline Loan made by such
Swingline Lender).

(d)         Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, or such other minimum amounts agreed to by a Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
that made such Swingline Loan and the Borrower may agree) and in connection with
any such prepayment, the Borrower must give Swingline Lender that made such
Swingline Loan and the Administrative Agent prior written notice thereof no
later than 10:00 a.m. Pacific time on the day prior to the date of such
prepayment.  The Swingline Loans owing to a Swingline Lender shall, in addition
to this Agreement, be evidenced by a Swingline Note in favor of such Swingline
Lender.

(e)         Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender that made such Swingline Loan and, in any event, within
10 Business Days after the date such Swingline Loan was made; provided, that the
proceeds of a Swingline Loan may not be used to pay a Swingline Loan.  Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date on such demand is made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date.  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender that made such Swingline Loan may, on behalf of the Borrower
(which hereby irrevocably directs each applicable Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan.  The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection.  Such Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 9:00 a.m. Pacific time at least one Business Day prior to the proposed date
of such borrowing.  Promptly after receipt of such notice of borrowing of
Revolving Loans from a Swingline Lender under the immediately preceding
sentence, the Administrative Agent shall notify each Revolving Lender of the
proposed borrowing.  Not later than 9:00 a.m. Pacific time on the proposed date
of such borrowing, each Revolving Lender will make available to the
Administrative Agent at the Principal Office for the account of the applicable
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender pursuant to this Section.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan.  If the





-46-

--------------------------------------------------------------------------------

 

 

 

Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in Sections
10.1.(e) or (f), each Revolving Lender shall purchase from the applicable
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the existence
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in Sections 10.1. (e) or (f)), or the
termination of any Revolving Lender’s Revolving Commitment, (iii) the existence
(or alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.  If such amount is not in fact made available to the
applicable Swingline Lender by any Revolving Lender, such Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, the applicable Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the applicable Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

Section 2.6.       Rates and Payment of Interest on Loans.

(a)         Rates.  The Borrower promises to pay to the Administrative Agent for
the account of each Lender interest on the unpaid principal amount of each Loan
made by such Lender for the period from and including the date of the making of
such Loan to but excluding the date such Loan shall be paid in full, at the
following per annum rates:

(i)          during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans of the applicable Class;

(ii)         during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans of the applicable Class;





-47-

--------------------------------------------------------------------------------

 

 

 

(iii)       if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3.; and

(iv)        if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.3.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations owing to such Issuing Bank and on any other amount
payable by the Borrower hereunder or under the Notes held by such Lender to or
for the account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b)         Payment of Interest.  All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

(c)         Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon the Borrower’s Credit Rating (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason) at the time it was delivered to
the Administrative Agent, and if the applicable interest rate or fees calculated
for any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice.  Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s
other rights under this Agreement.

Section 2.7.       Number of Interest Periods.

There may be no more than (a) 10 different Interest Periods for LIBOR Loans that
are Revolving Loans and Bid Rate Loans, collectively, outstanding at the same
time and (b) 4 different Interest Periods for LIBOR Loans that are Term Loans
outstanding at the same time.





-48-

--------------------------------------------------------------------------------

 

 

 

Section 2.8.       Repayment of Loans.

(a)         Revolving and Term Loans.  The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Loans of a Class on the Termination Date for such Class of Loans.

(b)         Bid Rate Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Bid Rate Loan
on the last day of the Interest Period of such Bid Rate Loan.

Section 2.9.       Prepayments.

(a)         Optional.  Subject to Section 4.4., the Borrower may prepay any Loan
(other than a Bid Rate Loan) at any time without premium or penalty.  A Bid Rate
Loan may only be prepaid with the prior written consent of the Lender holding
such Bid Rate Loan.  The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan.  Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof or, if less, the
entire outstanding principal amount of such Loan.

(b)         Mandatory.

(i)          Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans, Swingline Loans and Bid
Rate Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall within one Business Day of demand pay to the Administrative Agent
for the account of the Revolving Lenders, the amount of such excess.

(ii)         Bid Rate Facility Overadvance.  If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Revolving Commitments at such time, then the Borrower
shall immediately pay to the Administrative Agent for the accounts of the
applicable Lenders the amount of such excess.

(iii)       Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(g).  If the Borrower is required to pay any outstanding LIBOR Loans
or Bid Rate Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under Section
4.4.

(c)         No Effect on Derivatives Contracts.  No repayment or prepayment of
the Loans pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contracts entered into with respect to the
Loans.





-49-

--------------------------------------------------------------------------------

 

 

 

Section 2.10.     Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than 9:00
a.m. Pacific time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.11. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.11.     Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount.  Each such Notice of Conversion
shall be given not later than 9:00 a.m. Pacific time 3 Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted, (d)
the Type of Loan such Loan is to be Converted into and (e) if such Conversion is
into a LIBOR Loan, the requested duration of the Interest Period of such
Loan.  Each Notice of Conversion shall be irrevocable by and binding on the
Borrower once given.





-50-

--------------------------------------------------------------------------------

 

 

 

Section 2.12.     Notes.

(a)         Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive any Notes, (i) the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed, (ii) the Bid
Rate Loans made by a Revolving Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Bid Rate Note payable to the order of such
Revolving Lender and (iii) the Term Loan made by a Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Term Note, payable to the
order of such Term Loan Lender in a principal amount equal to the amount of its
Term Loan and otherwise duly completed.  The Swingline Loans made by a Swingline
Lender to the Borrower shall, in addition to this Agreement, also be evidenced
by a Swingline Note payable to the order of such Swingline Lender.

(b)       Records.  The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(c)         Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13.     Voluntary Reductions of the Revolving Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Administrative Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of the Revolving Commitments shall
not be less than $10,000,000 and integral multiples of $5,000,000 in excess of
that amount in the aggregate) and shall be irrevocable once given and effective
only upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, the Borrower may not reduce the aggregate amount of the
Revolving





-51-

--------------------------------------------------------------------------------

 

 

 

Commitments below $200,000,000 unless the Borrower is terminating the Revolving
Commitments in full.  Promptly after receipt of a Commitment Reduction Notice
the Administrative Agent shall notify each Revolving Lender of the proposed
termination or reduction.  The Revolving Commitments, once reduced or terminated
pursuant to this Section, may not be increased or reinstated.  The Borrower
shall pay all interest and fees on the Revolving Loans accrued to the date of
such reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Revolving Lenders, including but not limited to any
applicable compensation due to each Revolving Lender in accordance with Section
4.4.

Section 2.14.     Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Revolving Lenders extend the current Revolving
Termination Date by 6 months per each request.  The Borrower may exercise such
right only by executing and delivering to the Administrative Agent at least 90
days but not more than 120 days prior to the current Revolving Termination Date,
a written request for such extension (an “Extension Request”).  The
Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of an Extension
Request and payment of the fee referred to in the following clause (y): (x)
immediately prior to such extension and immediately after giving effect thereto,
(A) no Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents and (y) the Borrower shall have paid the Fees payable
under Section 3.5.(e).  At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from a Responsible Officer of the
Borrower certifying the matters referred to in the immediately preceding clauses
(x)(A) and (x)(B).

Section 2.15.     Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.





-52-

--------------------------------------------------------------------------------

 

 

 

Section 2.16.     Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Revolving Lender shall make any Bid
Rate Loan, the Issuing Banks shall not be required to issue any Letters of
Credit and no reduction of the Revolving Commitments pursuant to Section 2.13.
shall take effect, if immediately after the making of such Loan, the issuance of
such Letter of Credit or such reduction in the Revolving Commitments:

(a)         the aggregate principal amount of all outstanding Revolving Loans,
Bid Rate Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time;

(b)         the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50.0% of the aggregate amount of the Revolving Commitments at such
time;

(c)         the aggregate Stated Amount of outstanding Letters of Credit issued
by an Issuing Bank would exceed the lesser of (i) one-fifth of the L/C
Commitment Amount and (ii) the Revolving Commitment of such Issuing Bank in its
capacity as a Revolving Lender; or

(d)         the aggregate principal amount of Swingline Loans made by a
Swingline Lender would exceed the lesser of (i) $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof and (ii) the
Revolving Commitment of such Swingline Lender in its capacity as a Revolving
Lender minus the aggregate outstanding principal amount of Revolving Loans of
such Swingline Lender in its capacity as a Revolving Lender.

Section 2.17.     Increase in Commitments.

The Borrower shall have the right (a) during the period from the Effective Date
to but excluding the Revolving Termination Date to request increases in the
aggregate amount of the Revolving Commitments and (b) during the period from the
Effective Date to but excluding the Term Loan Termination Date to request the
making of additional Term Loans (“Additional Term Loans”), in each case, by
providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided,  however, that after giving effect to any such
increases of the Revolving Commitments and the making of the Additional Term
Loans, the aggregate amount of the Revolving Commitments and the aggregate
outstanding principal balance of Term Loans shall not exceed $2,000,000,000
(less the amount of any reductions of the Revolving Commitments effected
pursuant to Section 2.13. and any prepayments of Term Loans).  Each such
increase in the Revolving Commitments or borrowing of Additional Term Loans must
be an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof.  The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Revolving Commitments and the making of any Additional Term Loans, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to any such increase of the Revolving Commitment or making of Additional
Term Loans and the allocations of any increase in the Revolving Commitments or
making of Additional Term Loans among such existing Lenders and/or other banks,
financial institutions and other institutional lenders.  No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment, to provide
a new Revolving Commitment or to make an Additional Term Loan, and any new
Lender





-53-

--------------------------------------------------------------------------------

 

 

 

becoming a party to this Agreement in connection with any such requested
increase of the Revolving Commitments or making of Additional Term Loans must be
an Eligible Assignee.  If a new Revolving Lender becomes a party to this
Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments after giving effect
to the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.4.(j) that have not been repaid, plus (C)
interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Revolving Lenders amounts payable, if any, to such Lenders under Section
4.4. as a result of the prepayment of any such Revolving Loans.  Effecting any
increase of the Revolving Commitments or the making of Additional Term Loans
under this Section is subject to the following conditions precedent: (x) no
Default or Event of Default shall be in existence on the effective date of such
increase of the Revolving Commitments or making of Additional Term Loans or
immediately after giving effect to such increase or the making of such
Additional Term Loans, (y) the representations and warranties made or deemed
made by the Borrower and any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of such increase of the Revolving Commitments or making of
Additional Term Loans except to the extent that such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and (z)
the Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of the applicable Loan Party of (A) all corporate or other
necessary action taken by the Borrower to authorize such increase of the
Revolving Commitments or borrowing of Additional Term Loans and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase of the Revolving Commitments or
Additional Term Loans; and (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent, the Issuing Banks and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive Notes, (I) a new
Revolving Note executed by the Borrower, payable to any new Revolving Lenders,
and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their respective Revolving Commitments, in
each case, in the amount of such Revolving Lender’s Revolving Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Revolving Commitments and (II) a new Term Note executed by the Borrower,
payable to any new Term Loan





-54-

--------------------------------------------------------------------------------

 

 

 

Lenders, and replacement Term Notes executed by the Borrower payable to any
existing Term Loan Lenders making such Additional Term Loans, in each case, in
the aggregate outstanding principal amount of such Term Loan Lender’s Term Loan
at the time of the making of such Additional Term Loans.  In connection with any
increase in the aggregate amount of the Revolving Commitments or making of
Additional Term Loans pursuant to this Section, any Lender becoming a party
hereto shall (1) execute such customary documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 2.18.     Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

Section 2.19.     Reallocations on Effective Date; Exiting Lenders.

The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Agreement, the amount of each Class of the Commitments of
each Lender is as set forth on Schedule I attached hereto.  Simultaneously with
the effectiveness of this Agreement, the Commitments of each of the Lenders of a
Class as in effect immediately prior to the effectiveness of this Agreement
shall be reallocated among the Lenders of such Class pro rata in accordance with
their respective Commitments for such Class as set forth on Schedule I.  To
effect such reallocations, each Lender of a Class which either had no Commitment
with respect to such Class prior to the effectiveness of this Agreement or whose
Commitment of such Class upon the effectiveness of this Agreement exceeds its
Commitment of such Class immediately prior to the effectiveness of this
Agreement (each an “Assignee Lender”) shall be deemed to have purchased at par
all right, title and interest in, and all obligations in respect of, the
Commitments of such Class from the Lenders of such Class whose Commitments are
less than their respective Commitment of such Class immediately prior to the
effectiveness of this Agreement (each an “Assignor Lender”), so that the
Commitments of such Class of each Lender of such Class will be as set forth on
Schedule I attached hereto.  Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
Notes to be provided to the Assignor Lenders and Assignee Lenders in the
principal amount of their respective Commitments of any applicable Class, no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived).  The Assignor
Lenders, the Assignee Lenders and the other Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any Loans
to be made on the Effective Date and any netting transactions effected by the
Administrative Agent) with respect to such reallocations and assignments so that
the aggregate outstanding principal amount of each Class of Loans shall be held
by the Lenders of such Class pro rata in accordance with the amount of the
Commitments of such Class (determined





-55-

--------------------------------------------------------------------------------

 

 

 

without giving effect to any termination of Commitments effected by the making
of any such Loans) of the Lenders of such Class.  Notwithstanding the foregoing
and any other provision of this Agreement to the contrary, the parties hereto
agree that, in connection with any assignment of the Commitments under this
Section 2.19, the Administrative Agent, the Borrower, and each relevant Assignee
Lender and/or Assignor Lender shall endeavor to make arrangements satisfactory
to such parties to cause each such Assignee Lender and/or Assignor Lender to
temporarily hold risk participations in the outstanding Loans, of the applicable
Class, of the other Lenders of such Class (rather than fund its Commitment
percentage of such Class of all outstanding Loans of such Class concurrently
with the effectiveness of such increase of Commitments of such Class) with a
view toward minimizing breakage costs and transfers of funds in connection with
such increase of Commitments.  On the Effective Date, the commitment of each
Assignor Lender that is a party to the Existing Agreements, but not a party to
this Agreement (other than for purposes of this Section 2.19) (an “Exiting
Lender”), shall be terminated, all outstanding obligations owing to such Exiting
Lenders under the Existing Agreements on the Effective Date shall be paid in
full as provided in this Section 2.19, and each Exiting Lender shall cease to be
a Lender under this Agreement; provided, however, that, notwithstanding anything
else provided herein or otherwise, any rights of an Exiting Lender under the
Loan Documents that are intended by their express terms to survive termination
of the Commitments and/or the repayment, satisfaction or discharge of
obligations under any Loan Document shall survive for such Exiting Lender
hereunder.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1.       Payments.

(a)         Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than
11:00 a.m. Pacific time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  If the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document





-56-

--------------------------------------------------------------------------------

 

 

 

would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall continue to
accrue at the rate, if any, applicable to such payment for the period of such
extension.

(b)         Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

Section 3.2.       Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to Section
3.9., if immediately prior to giving effect to any such payment in respect of
any Revolving Loans the outstanding principal amount of the Revolving Loans
shall not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with such respective Revolving Commitments; (c) the making of Term
Loans under Section 2.2.(a) shall be made from the Term Loan Lenders pro rata
according to the amounts of their respective Term Loan Commitments; (d) each
payment or prepayment of principal of Term Loans shall be made for the account
of the Term Loan Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans held by them; (e) each payment of interest
on Loans of a Class shall be made for the account of the Lenders of such Class
pro rata in accordance with the amounts of interest on such Loans of such Class
then due and payable to the respective Lenders; (f) the Conversion and
Continuation of Loans of a particular Type and Class (other than Conversions
provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans of such
Class and the then current Interest Period for each such Lender’s portion of
each such Loan of such Type and Class shall be coterminous; (g) each prepayment
of principal of Bid Rate Loans by the Borrower pursuant to





-57-

--------------------------------------------------------------------------------

 

 

 

Section 2.9.(b)(ii) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (h) the Revolving Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.5., shall be in accordance with their respective Revolving Commitment
Percentages; and (i) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the applicable Swingline Lender only (except to the
extent any Revolving Lender shall have acquired a participating interest in any
such Swingline Loan pursuant to Section 2.5.(e), in which case such payments
shall be pro rata in accordance with such participating interests).

Section 3.3.       Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable.  To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right, or shall
affect the right of any Lender to exercise and retain the benefits of exercising
any such right, with respect to any other indebtedness or obligation of the
Borrower.

Section 3.4.       Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.





-58-

--------------------------------------------------------------------------------

 

 

 

Section 3.5.       Fees.

(a)         Closing Fees.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent, the Titled Agents and each Lender all fees as have
been agreed to in writing by the Borrower, the Administrative Agent and/or the
Titled Agents.

(b)         Facility Fees.  During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate equal to (i) the Applicable Facility Fee divided by (ii)
360.  Such fee shall be payable quarterly in arrears on the first day of each
January, April, July and October during the term of this Agreement and on the
Revolving Termination Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero.  The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

(c)         Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for Revolving Loans that
are LIBOR Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while any Event of Default exists, such letter of credit fees shall
accrue at the Post-Default Rate.  In addition to such fees, the Borrower shall
pay to each Issuing Bank solely for its own account, a fronting fee in respect
of each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided,  however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $500.  The fees provided for in
this subsection shall be nonrefundable and payable, in the case of the fee
provided for in the first sentence, in arrears (i) quarterly on the first day of
each January, April, July and October, (ii) on the Revolving Termination Date,
(iii) on the date the Revolving Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Administrative Agent and
in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit.  The Borrower shall pay directly to the
applicable Issuing Bank from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged or incurred by such
Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or any other
transaction relating thereto.

(d)         Bid Rate Loan Fees.  The Borrower agrees to pay to the
Administrative Agent such fees for services rendered by the Administrative Agent
in connection with the Bid Rate Loans as shall be separately agreed upon between
the Borrower and the Administrative Agent.

(e)         Revolving Credit Extension Fee.  Each time the Borrower exercises
its right to extend the Revolving Termination Date in accordance with Section
2.14., the Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender a fee equal to one-sixteenth





-59-

--------------------------------------------------------------------------------

 

 

 

of one percent (0.0625%) of the amount of such Revolving Lender’s Revolving
Commitment (whether or not utilized).  Such fee shall be paid to the
Administrative Agent prior to, and as a condition to, the effective date of such
extension.

(f)         Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees payable to the Administrative Agent and the Titled
Agents as provided in the applicable Fee Letters and as may be otherwise agreed
to in writing from time to time by the Borrower and the Administrative Agent.

Section 3.6.       Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7.       Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6.(a)(i) through (iv)
and, with respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

Section 3.8.       Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.





-60-

--------------------------------------------------------------------------------

 

 

 

Section 3.9.       Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Requisite Lenders and
Requisite Class Lenders and in Section 12.6.

(b)         Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lenders hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of
any Class or amounts owing by such Defaulting Lender under Section 2.4.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Article V. were satisfied or waived, such payment
shall be applied solely to pay the Loans of such Class of, and L/C Disbursements
owed to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Revolving Lenders pro rata in accordance
with their respective Revolving





-61-

--------------------------------------------------------------------------------

 

 

 

Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans are held by the Term Loan Lenders
pro rata as if there had been no Defaulting Lenders that are Term Loan
Lenders.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(c)         Certain Fees.

(i)          No Revolving Lender that is a Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(ii)         Each Revolving Lender that is a Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

(iii)       With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding clause
(i), the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and each Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

(d)         Reallocation of Participations to Reduce Fronting Exposure.  In the
case of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article V. are satisfied
at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 12.20., no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

(e)         Cash Collateral, Repayment of Swingline Loans.





-62-

--------------------------------------------------------------------------------

 

 

 

(i)          If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposures and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

(ii)         At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 2 Business Days following the written request of the
Administrative Agent or an Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.

(iii)       The Borrower, and to the extent provided by any Defaulting Lender
that is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders’ that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).

(iv)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the obligation of a Defaulting
Lender that is a Revolving Lender to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(v)         Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Banks’ Fronting Exposures shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Revolving Lender), or (y) the
determination by the Administrative Agent and the Issuing Banks with Letters of
Credit still outstanding that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Banks may (but shall not be obligated to) agree
that Cash





-63-

--------------------------------------------------------------------------------

 

 

 

Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(f)         Defaulting Lender Cure.  If the Borrower and the Administrative
Agent, and solely in the case of a Defaulting Lender that is a Revolving Lender,
the Swingline Lenders and the Issuing Banks, agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause, as applicable (i) the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)) and (ii) the Term Loans to be held by the Term Loan Lenders pro
rata as if there had been no Defaulting Lenders of such Class, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(g)         New Swingline Loans/Letters of Credit.  So long as any Revolving
Lender is a Defaulting Lender, (i) no Swingline Lender shall be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

Section 3.10.     Taxes.

(a)         Issuing Banks.  For purposes of this Section, the term “Lender”
includes each Issuing Bank and the term “Applicable Law” includes FATCA.

(b)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.





-64-

--------------------------------------------------------------------------------

 

 

 

(c)         Payment of Other Taxes by the Borrower.  The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d)         Indemnification by the Borrower.  The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.5. relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

(f)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)         Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will





-65-

--------------------------------------------------------------------------------

 

 

 

permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)        an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal





-66-

--------------------------------------------------------------------------------

 

 

 

Revenue Code, (x) a certificate substantially in the form of Exhibit Q-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable,; or

(IV)       to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit Q-2 or Exhibit Q-3, IRS Form W-
9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit Q-4 on behalf of each such
direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and





-67-

--------------------------------------------------------------------------------

 

 

 

withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)          Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1.       Additional Costs; Capital Adequacy.

(a)         Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.





-68-

--------------------------------------------------------------------------------

 

 

 

(b)         Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or LIBOR Margin Loans or its obligation to
make any LIBOR Loans hereunder, any reduction in any amount receivable by such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or LIBOR Margin Loans or such obligation or the maintenance
by such Lender of capital in respect of its LIBOR Loans or LIBOR Margin Loans or
its Commitments (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:

(i)          changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or LIBOR Margin Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);

(ii)         imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or

(iii)       imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

(c)         Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans.  Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Revolving Lender that has
outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).





-69-

--------------------------------------------------------------------------------

 

 

 

(d)         Additional Costs in Respect of Letters of Credit.  Without limiting
the obligations of the Borrower under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes),
reserve, special deposit, capital adequacy or similar requirement against or
with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to an Issuing Bank of issuing (or any Revolving
Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by such Issuing Bank or any Revolving Lender hereunder in
respect of any Letter of Credit, then, upon demand by such Issuing Bank or such
Lender, the Borrower shall pay promptly, and in any event within 3 Business Days
of demand, to such Issuing Bank or, in the case of such Revolving Lender, to the
Administrative Agent for the account of such Revolving Lender, from time to time
as specified by such Issuing Bank or such Revolving Lender, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Revolving
Lender for such increased costs or reductions in amount.

(e)         Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder.  The
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of an Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this
Section.  Determinations by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error and provided that
such determinations are made on a reasonable basis and in good faith.  The
Borrower shall pay the Administrative Agent, any such Issuing Bank or any such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 4.2.       Suspension of LIBOR Loans and LIBOR Margin Loans.

Anything herein to the contrary notwithstanding, unless and until a Replacement
Rate is implemented in accordance with Section 4.5(c), if, on or prior to the
determination of LIBOR for any Interest Period:

(a)         the Administrative Agent shall determine (which determination shall
be conclusive) that reasonable and adequate means do not exist for the
ascertaining LIBOR for such Interest Period;

(b)         the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the





-70-

--------------------------------------------------------------------------------

 

 

 

definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein;

(c)         the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period; or

(d)         any Revolving Lender that has outstanding a Bid Rate Quote with
respect to a LIBOR Margin Loan reasonably determines (which determination shall
be conclusive) that LIBOR will not adequately and fairly reflect the cost to
such Revolving Lender of making or maintaining such LIBOR Margin Loan;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (d) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.

Section 4.3.       Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5. shall be applicable).

Section 4.4.       Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a)         any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for
any reason (including, without limitation, acceleration) on a date other than
the last day of the Interest Period for such Loan; or





-71-

--------------------------------------------------------------------------------

 

 

 

(b)         any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error, provided such determinations are made on a
reasonable basis and in good faith.

Section 4.5.       Treatment of Affected Loans.

(a)         If the obligation of any Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

(i)          to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

(ii)         all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other





-72-

--------------------------------------------------------------------------------

 

 

 

Lenders are outstanding, then such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

(b)         If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower by written notice with a copy to the Administrative
Agent

(c)         Notwithstanding anything to the contrary in Section 4.5.(a) above,
if the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.1.(c), 4.2. or 4.3. have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement benchmark
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 4.5.(c)(i), (c)(ii) or (c)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 4.5.(c) (including, without limitation, adjustments
to the interest rate margins or interest rate benchmark floors to equalize (to
the extent practicable), as of the effective date of such amendment, the sum of
the Replacement Rate and any applicable interest rate margin with respect
thereto (taking into account applicable currencies and/or interest periods) with
the sum of the applicable interest rate being replaced with such Replacement
Rate and the interest rate margin applicable thereto).  Notwithstanding anything
to the contrary in this Agreement or the other Loan Documents (including,
without limitation, Section 12.6.), such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Requisite Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved in





-73-

--------------------------------------------------------------------------------

 

 

 

connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

Section 4.6.       Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitments, if
any, and Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) in
the case of a Revolving Lender, the aggregate amount of payments previously made
by the Affected Lender under Section 2.4.(j) that have not been repaid, plus (z)
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender or any Titled Agent be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

Section 4.7.       Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8.       Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans or LIBOR Margin Loans
through the purchase of deposits in the relevant market bearing interest at the
rate applicable to such LIBOR Loans or





-74-

--------------------------------------------------------------------------------

 

 

 

LIBOR Margin Loans, in an amount equal to the amount of the LIBOR Loans or LIBOR
Margin Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans and LIBOR
Margin Loans in any manner it sees fit and the foregoing assumption shall be
used only for calculation of amounts payable under this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1.       Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)         The Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Administrative Agent:

(i)          counterparts of this Agreement executed by each of the parties
hereto;

(ii)         Revolving Notes, Term Notes, Bid Rate Notes and Swingline Notes
executed by the Borrower, payable to each applicable Lender (including any
Designated Lender, if applicable but excluding any Lender that has requested
that it not receive Notes) and complying with the terms of Section 2.12.(a);

(iii)       the Guaranty executed by each of the Guarantors initially to be a
party thereto;

(iv)        an opinion of legal counsel to the Borrower and the other Loan
Parties, addressed to the Administrative Agent and the Lenders and covering such
customary matters as may be required by the Administrative Agent;

(v)         copies of the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

(vi)        a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)       a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, currently authorized to execute and deliver on behalf of
the Borrower Notices of Borrowing, Notices of





-75-

--------------------------------------------------------------------------------

 

 

 

Swingline Borrowing, requests for Letters of Credit, Notices of Conversion and
Notices of Continuation;

(viii)     copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)        a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending June 30, 2018;

(x)         a Disbursement Instruction Agreement effective as of the Agreement
Date;

(xi)        evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under the Existing Agreement shall have been paid in full and
all commitments, if any, thereunder have been terminated;

(xii)       evidence that the Fees, if any, then due and payable under Section
3.5., together with all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and

(xiii)     such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

(b)         there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Borrower and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

(c)         no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(d)         the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (1)
any Applicable Law or (2) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely





-76-

--------------------------------------------------------------------------------

 

 

 

affect the ability of the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;

(e)         the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act;

(f)         at least five (5) days prior to the Agreement Date, if Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, then Borrower shall deliver to the Administrative Agent a Beneficial
Ownership Certification; and

(g)         there shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.

Section 5.2.       Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16. would occur after giving effect thereto; (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party
(excluding in the case of any Credit Event occurring after the Effective Date,
the representations and warranties contained in clause (i) of Section 6.1.(i),
Section 6.1.(l) and Section 6.1(aa)), shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder and (c)
in the case of the borrowing of Revolving Loans, the Administrative Agent shall
have received a timely Notice of Revolving Borrowing, in the case of a Swingline
Loan, the applicable Swingline Lender shall have received a timely Notice of
Swingline Borrowing, and in the case of the issuance of a Letter of Credit the
applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance of such Letter of Credit.  Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or





-77-

--------------------------------------------------------------------------------

 

 

 

issuing of such Letter of Credit contained in this Article V. have been
satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
that the conditions precedent for initial Loans set forth in Sections 5.1. and
5.2. that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1.       Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

(a)         Organization; Power; Qualification.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.  None of the Borrower, any other Loan Party or any other
Subsidiary is an EEA Financial Institution.

(b)         Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Significant Subsidiary.  As of
the Agreement Date, except as disclosed in such Schedule, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other Equity Interests of any type in, any such Person.  As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.

(c)         Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions





-78-

--------------------------------------------------------------------------------

 

 

 

of credit hereunder.  The Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which the Borrower or any other Loan Party
is a party have been duly executed and delivered by the duly authorized officers
of such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d)         Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
any indenture, agreement or other instrument to which the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties.

(e)         Compliance with Law; Governmental Approvals.  Each of the Borrower,
the other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f)         Title to Properties; Liens.  Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Borrower and each Subsidiary, setting forth, for each such Property, the current
occupancy status of such Property and whether such Property is a Development
Property or Renovation Property and, if such Property is a Development Property
or Renovation Property, the status of completion of such Property.  Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.

(g)         Existing Debt.  Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Debt (including all Guarantees) of each of
the Borrower and its Subsidiaries, and if such Debt is secured by any Lien, a
description of all of the property subject to such Lien.  As of the Agreement
Date, the Borrower and its Subsidiaries have performed and are in compliance
with all of the terms of such Debt and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute a default or
event of default, exists with respect to any such Debt.





-79-

--------------------------------------------------------------------------------

 

 

 

(h)         Material Contracts.  Each of the Borrower, the other Loan Parties
and the other Subsidiaries that is party to any Material Contract has performed
and is in compliance with all of the terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

(i)          Litigation.  Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.

(j)          Taxes.  All federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.  As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.  All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

(k)         Financial Statements.  The Borrower has made available to each
Lender copies of (i) the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries for the fiscal years ended December 31, 2016 and
December 31, 2017, and the related audited consolidated statements of
operations, comprehensive income/(loss), changes in equity and cash flows for
the fiscal years ended on such dates, with the opinion thereon of Ernst & Young
LLP, and (ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended June 30, 2018, and the
related unaudited consolidated statements of operations, comprehensive
income/(loss), changes in equity and cash flows of the Borrower and its
consolidated Subsidiaries for the six month period ended on such date.  Such
financial statements (including in each case related schedules and notes, if
any) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and to the addition of
footnotes and other presentation items).  Neither the Borrower nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long- term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in the financial statements
described in the first sentence of this Section 6.1.(k).





-80-

--------------------------------------------------------------------------------

 

 

 

(l)          No Material Adverse Change.  Since December 31, 2017, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is Solvent.

(m)        ERISA.

(i)          Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service, (C)
had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

(ii)         With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

(iii)       Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (A) no ERISA Event has occurred or
is expected to occur; (B) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (C) there are no violations of the fiduciary responsibility
rules with respect to any Benefit Arrangement; (D) no member of the ERISA Group
has engaged in a non-exempt “prohibited transaction,” as defined in Section 406
of ERISA and Section 4975 of the Internal Revenue Code, in connection with any
Plan, that would subject any member of the ERISA Group to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Internal
Revenue Code; and (E) no assessment or tax has arisen under Section 4980H of the
Internal Revenue Code.

(n)         Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event





-81-

--------------------------------------------------------------------------------

 

 

 

of default by, any Loan Party or any other Subsidiary under any agreement (other
than this Agreement) or judgment, decree or order to which any such Person is a
party or by which any such Person or any of its respective properties may be
bound where such default or event of default could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(o)         Environmental Laws.  Each of the Borrower, each other Loan Party and
each other Subsidiary: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental
Law.  There is no civil, criminal, or administrative action, suit, demand,
claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws, which reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  To the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

(p)         Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.





-82-

--------------------------------------------------------------------------------

 

 

 

(q)         Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

(r)         Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(r), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

(s)         Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other
Person.  All such Intellectual Property is fully protected and/or duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filing or issuances to the extent necessary to conduct
the business of the applicable Loan Party.  No material claim has been asserted
by any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual
Property.  The use of such Intellectual Property by the Borrower, the other Loan
Parties and the other Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower, any other Loan Party
or any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.

(t)          Business.  As of the Agreement Date, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of owning,
selling, acquiring, renovating, developing and managing apartment communities,
together with other business activities incidental thereto.

(u)         Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(v)         Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent, any Issuing
Bank or any Lender by, on behalf of, or at the direction of, the Borrower, any
other Loan Party or any other Subsidiary were, at the time the same were so
furnished, complete and correct in all material respects, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure and presentation
items).  All financial projections and other forward looking statements prepared
by or on behalf of the Borrower, any other Loan Party or any other Subsidiary
that have been or may hereafter be made





-83-

--------------------------------------------------------------------------------

 

 

 

available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions.  No fact is known to any Loan Party
which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent, the Issuing Banks, and the Lenders.  No document furnished
or written statement made by, on behalf of, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading.

(w)        Not Plan Assets; No Prohibited Transactions.  None of the assets of
the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3- 101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(x)         Anti-Corruption Laws and Sanctions.  None of the Borrower, any
Subsidiary, or to the knowledge of Borrower or any Subsidiary, any of their
respective directors, officers, employees, Affiliates or any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement, (i) is a Sanctioned Person or
currently the subject or target of any Sanctions, (ii) has its assets located in
a Sanctioned Country, (ii) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons or (iv) has violated
any Anti-Money Laundering Law in any material respect.  Each of the Borrower and
its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

(y)         REIT Status.  The Borrower qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Borrower to maintain its
status as a REIT.

(z)         Unencumbered Pool Assets.  As of the Agreement Date, Schedule
6.1.(z) is a correct and complete list of all Unencumbered Pool Assets.  Each of
the assets included by the Borrower in calculations of Gross Asset Value of the
Unencumbered Pool satisfies all of the requirements contained in the definition
of “Unencumbered Pool Asset”.





-84-

--------------------------------------------------------------------------------

 

 

 

(aa)       Beneficial Ownership Certification.  As of the Agreement Date, the
information included in the Beneficial Ownership Certification (if such
certification was required to be delivered by the Administrative Agent) is true
and correct in all respects.

Section 6.2.       Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent, any Issuing Bank or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent, any Issuing
Bank or any Lender in connection with the underwriting or closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Revolving Termination Date is effectuated pursuant
to Section 2.14., the date on which any increase of the Revolving Commitments is
effectuated pursuant to Section 2.17. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder.  All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 7.1.       Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2.       Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.  The





-85-

--------------------------------------------------------------------------------

 

 

 

Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

Section 7.3.       Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.

Section 7.4.       Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section
6.1.(t).

Section 7.5.       Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance with such insurers, on such properties, in such amounts and
against such risks (excluding terrorist insurance and mold insurance and, to the
extent the same are not commercially available or available at commercially
reasonable rates, earthquake insurance or windstorm insurance) as is consistent
with insurance maintained by businesses of comparable size and type of the
Borrower, the other Loan Parties or other Subsidiaries, as applicable, and in
the same line of business as the Borrower, the other Loan Parties or other
Subsidiaries, as applicable, and furnish to the Administrative Agent upon
request a detailed list, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

Section 7.6.       Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

Section 7.7.       Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of





-86-

--------------------------------------------------------------------------------

 

 

 

all dealings and transactions in relation to its business and activities.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  The Borrower hereby authorizes and instructs its accountants to discuss
the financial affairs of the Borrower, any other Loan Party or any other
Subsidiary with the Administrative Agent or any Lender.

Section 7.8.       Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) to finance capital
expenditures and the repayment of Debt of the Borrower and its Subsidiaries; and
(b) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans.

Section 7.9.       Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects.  The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws.  The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

Section 7.10.     Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.





-87-

--------------------------------------------------------------------------------

 

 

 

Section 7.11.     Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all terms and
conditions of each Material Contract, the breach of which would permit the
termination of such Material Contract.

Section 7.12.     REIT Status.

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

Section 7.13.     Guarantors.

(a)         Subject to the immediately following subsection (c), if a Subsidiary
that is not already a Guarantor Guarantees, or otherwise becomes obligated in
respect of, any Debt of the Borrower or any other Subsidiary of the Borrower,
then as soon as practicable, and in any event within 30 days after such
Subsidiary gives such Guarantee or becomes obligated in respect of such Debt,
the Borrower shall deliver to the Administrative Agent each of the following in
form and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary (or if the Guaranty is not then in effect,
the Guaranty executed by such Subsidiary) and (ii) the items that would have
been delivered under subsections (iv) through (viii) and (xiii) of Section
5.1.(a) if such Subsidiary had been required to become a Guarantor on the
Agreement Date:

(b)         The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Operating Partnership) from the Guaranty so
long as: (i) Guarantor is not, or simultaneously with its release from the
Guaranty will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent in its sole discretion) prior to the requested date
of release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.





-88-

--------------------------------------------------------------------------------

 

 

 

(c)         Notwithstanding the immediately preceding subsection (a), neither
the DownREIT nor any of its Subsidiaries shall be required to become a Guarantor
so long as none of the Borrower, any Subsidiary (other than an Excluded
Subsidiary, the DownREIT or any Subsidiary of the DownREIT) or any other Loan
Party has Guaranteed any of the Debt of the DownREIT or any of its Subsidiaries
or has any direct obligation to maintain or preserve any such Person’s financial
condition or to cause any such Person to achieve any specified levels of
operating results (excluding guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to nonrecourse
liability).

Section 7.14.     Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is the subject of price quotations on The NASDAQ Stock Market’s
National Market System.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1.       Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 60 days after the close of
each of the first, second and third fiscal quarters of the Borrower), the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, comprehensive income/(loss), changes in equity and cash flows of the
Borrower and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP (provided that such statements shall not include footnotes
and other presentation items) and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

Section 8.2.       Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, comprehensive income/(loss),
changes in equity and cash flows of the Borrower and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) accompanied by the report thereon
of Ernst & Young LLP or any other





-89-

--------------------------------------------------------------------------------

 

 

 

independent certified public accountants of recognized national standing, whose
report shall not be subject to (i) any “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit.

Section 8.3.       Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit R (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer (a)
setting forth in reasonable detail as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 9.1.; and (b) stating, to the best of his or her knowledge, after due
inquiry, that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure.  In addition, if the
Administrative Agent or the Requisite Lenders reasonably believe that a Default
or Event of Default may exist or may be likely to occur, the Borrower shall
deliver to the Administrative Agent within 30 days of the Administrative Agent’s
request a Compliance Certificate with respect to any other fiscal month end;
provided, that the Borrower shall not be required to provide a Compliance
Certificate pursuant to this sentence more than once during any fiscal
quarter.  Each Compliance Certificate shall be accompanied by a reasonably
detailed list of all assets included in calculations of Gross Asset Value of the
Unencumbered Pool and shall disclose which assets have been added or removed
from such calculation since the previous list delivered to the Administrative
Agent.

Section 8.4.       Other Information.

(a)         Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report;

(b)         Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c)         Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

(d)         If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of a Responsible Officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;





-90-

--------------------------------------------------------------------------------

 

 

 

(e)         To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

(f)         A copy of any amendment adverse to the interest of the Lenders to
the certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Borrower, any other
Loan Party or any other Subsidiary, promptly upon, and in any event, within 15
days of, the effectiveness thereof;

(g)         Prompt notice of (i) any change in the senior management of the
Borrower, any other Loan Party or any other Subsidiary, (ii) any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary, (iii) any change
in the information provided in the Beneficial Ownership Certification (if
previously provided at the Administrative Agent’s request) that would result in
a change to the list of beneficial owners identified in parts (c) or (d) of such
certification or (iv) the occurrence of any other event which, in the case of
any of the immediately preceding clauses (i) through (iv), has had, or could
reasonably be expected to have, a Material Adverse Effect;

(h)         Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by any Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

(i)          Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

(j)          Any notification of a material violation of any Applicable Law or
any inquiry shall have been received by any Loan Party or any other Subsidiary
from any Governmental Authority;

(k)         Promptly, upon any change in the Borrower’s Credit Rating, a
certificate stating that the Borrower’s Credit Rating has changed and the new
Credit Rating that is in effect;

(l)          Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act;

(m)        Promptly, and in any event within 5 Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial





-91-

--------------------------------------------------------------------------------

 

 

 

complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Borrower, any Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, and the matters covered by notices referred
to in any of the immediately preceding clauses (i) through (iv), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(n)         To the extent the Borrower, any Loan Party or any other Subsidiary
is aware of the same, prompt notice of any matter that has had, or which could
reasonably be expected to have, a Material Adverse Effect; and

(o)         From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

Section 8.5.       Electronic Delivery of Certain Information.

(a)         Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
http://www.sec.gov or a website sponsored or hosted by the Administrative Agent
or the Borrower) provided that the foregoing shall not apply to (i) notices to
any Lender (or the Issuing Banks) pursuant to Article II.  and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion and subject to the next sentence, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website (provided that documents posted on
http://www.sec.gov shall be deemed to have been delivered when posted) and the
Administrative Agent or Borrower notifies each Lender of said posting (provided
that no notice shall be required for any document posted on http://www.sec.gov)
and provides a link thereto provided if such notice or other communication is
not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 9:00 a.m. Pacific
time on the opening of business on the next business day for the
recipient.  Notwithstanding anything contained herein, the Borrower shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such
Lender.  The





-92-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b)         Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 8.6.       Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

Section 8.7.       USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 9.1.       Financial Covenants.

(a)         Maximum Leverage Ratio.  The ratio of (i) Consolidated Funded Debt
to (ii) Gross Asset Value (the “Leverage Ratio”), to exceed 0.60 to 1.0 at any
time; provided, however, (A) upon the election of the Borrower, if a member of
the Consolidated Group consummates an acquisition or merger permitted by Section
9.4. the Leverage Ratio may be increased to, and the Borrower shall not permit
the Leverage Ratio to exceed, 0.65 to 1.0 at any time during the consecutive
four-fiscal quarter period that begins as of the first day of the fiscal quarter
in which such acquisition or merger was consummated (the “Leverage Ratio
Increase Period”) and (B)(I)





-93-

--------------------------------------------------------------------------------

 

 

 

Consolidated Funded Debt shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the amount by which the unrestricted cash and cash
equivalents of the Consolidated Group at the end of such fiscal quarter exceeds
$35,000,000 and (y) Consolidated Funded Debt that by its terms is scheduled to
mature on or before the date that is 24 months from the date of calculation, and
(II) Gross Asset Value shall be adjusted by deducting therefrom the amount by
which Consolidated Funded Debt is adjusted under the preceding clause (B)(I) of
this proviso; provided further, however, that the Borrower may not elect to
increase the Leverage Ratio as provided in clause (A) of this proviso (x) more
than two times during the term of this Agreement and (y) unless one full fiscal
quarter has elapsed between the end of the first Leverage Ratio Increase Period
and the beginning of the second Leverage Ratio Increase Period.

(b)         Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Consolidated
Adjusted EBITDA for the two fiscal quarter period of the Borrower most recently
ending (annualized) to (ii) Consolidated Total Fixed Charges for such period
(annualized), to be less than 1.50 to 1.00 at the end of any fiscal quarter.

(c)         Maximum Secured Debt.  The ratio of (i) Consolidated Secured Debt to
(ii) Gross Asset Value, to be greater than 0.40 to 1.00 at any time.

(d)         Minimum Unencumbered Pool Leverage Ratio.  The ratio of (i) Gross
Asset Value of the Unencumbered Pool to (ii) Consolidated Unsecured Debt, to be
less than 1.50 to 1.00 at the end of any fiscal quarter; provided, however, that
(A) Consolidated Unsecured Debt shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) the amount by which the unrestricted cash and
cash equivalents of the Consolidated Group at the end of such fiscal quarter
exceeds $35,000,000 and (y) Consolidated Unsecured Debt that by its terms is
scheduled to mature on or before the date that is 24 months from the date of
calculation, and (B) Gross Asset Value of the Unencumbered Pool shall be
adjusted by deducting therefrom the amount by which Consolidated Unsecured Debt
is adjusted under the preceding clause (A).

(e)         Dividends and Other Restricted Payments.  If a Default or Event of
Default exists, the Borrower shall not, and shall not permit any other member of
the Consolidated Group to, declare or make any Restricted Payment; provided,
 however, that: (a) Subsidiaries may pay Restricted Payments to the Borrower or
any other Subsidiary (b) the Borrower may declare or make cash distributions to
its shareholders during any fiscal year in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with Section
7.12 and (c) Subsidiaries that are REITs may make distributions to preferred
shareholders in the amount necessary to maintain REIT status.

Section 9.2.       Negative Pledge.

(a)         The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary (other than an Excluded Subsidiary) to, create, assume, or
incur any Lien (other than Permitted Liens) upon any of its properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.





-94-

--------------------------------------------------------------------------------

 

 

 

(b)         The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume
or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Debt which the Borrower, such Loan
Party or such Subsidiary may create, incur, assume, or permit or suffer to exist
under this Agreement, (y) which Debt is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Debt as of the date such agreement was
entered into; (ii) an agreement relating to the sale of a Subsidiary or assets
pending such sale, provided that in any such case the Negative Pledge applies
only to the Subsidiary or the assets that are the subject of such sale; or (iii)
any agreement evidencing any Consolidated Unsecured Debt which contains
restrictions on encumbering assets that are substantially similar to (or less
restrictive than) those restrictions contained in the Loan Documents.

Section 9.3.       Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Debt owed to the
Borrower or any Subsidiary; (c) make loans or advances to the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Borrower or any
Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Borrower, any other Loan Party or any other
Subsidiary in the ordinary course of business.

Section 9.4.       Merger, Consolidation, Sales of Assets and Other
Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided,  however,
that:

(a)         any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower and the Operating Partnership) so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would exist;
notwithstanding the foregoing, a Loan Party (other than the Borrower and the
Operating Partnership) may enter into a transaction of merger pursuant to which
such Loan Party is not the survivor of such merger only if (i) the Borrower
shall have given the Administrative Agent and the Lenders at least 10 Business
Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence;
provided that if the survivor of such merger is (or is to become) a Loan Party,
then such notice and certification may be given within 5 Business Days after the
consummation of such merger; (ii) if the survivor entity is Person that is
required to





-95-

--------------------------------------------------------------------------------

 

 

 

become a Guarantor pursuant to Section 7.13., the Borrower complies with the
requirements of Section 7.13. within the time period provided in such Section;
and (iii) such Loan Party and the survivor entity each takes such other action
and delivers such other documents, instruments, opinions and agreements as the
Administrative Agent may reasonably request.

(b)         the Borrower, its Subsidiaries and the other Loan Parties may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

(c)         a Person may merge with and into the Borrower or the Operating
Partnership so long as (i) the Borrower or the Operating Partnership, as the
case may be, is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, and (iii) the Borrower shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice of such merger, such notice to include a certification as
to the matters described in the immediately preceding clause (ii) (except that
such prior notice shall not be required in the case of the merger of a
Subsidiary with and into the Borrower or the Operating Partnership); and

(d)         the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

Section 9.5.       Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 9.6.       Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.7.       Modifications of Organizational Documents and Material
Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by- laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification (a) is
materially adverse to the interest of the Administrative Agent, the Issuing
Banks or the Lenders or (b) could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.





-96-

--------------------------------------------------------------------------------

 

 

 

Section 9.8.       Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(r) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

Section 9.9.       Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in material violation of
any Environmental Law or in a manner that could reasonably be expected to lead
to any material environmental claim or pose a material risk to human health,
safety or the environment.  Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.

Section 9.10.     Use of Proceeds.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans, or use any Letter of
Credit, to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.  The Borrower shall not, and shall not permit any other
Loan Party or Subsidiary to, use any proceeds of any Loan or any Letter of
Credit directly or, to the knowledge of the Borrower, indirectly, to fund any
activities, transactions or business of or with any Sanctioned Person, or in any
Sanctioned Country, or in any manner which would violate Anti-Corruption Laws,
Anti- Terrorism Laws or applicable Sanctions.

Section 9.11.     Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.





-97-

--------------------------------------------------------------------------------

 

 

 

ARTICLE X. DEFAULT

Section 10.1.     Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)         Default in Payment.  The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of, or any
interest on, any of the Loans or any Reimbursement Obligation, or (ii) shall
fail to pay any of the other payment Obligations owing by the Borrower under
this Agreement or any other Loan Document, or any other Loan Party shall fail to
pay when due any payment obligation owing by such Loan Party under any Loan
Document to which it is a party and, solely with respect to this clause (ii),
such failure shall continue for a period of 2 Business Days.

(b)         Default in Performance.

(i)          Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article VIII. or Article IX.; or

(ii)         Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.

(c)         Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.

(d)         Indebtedness Cross-Default.

(i)          The Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable in respect of any Debt (other than
the Loans and Reimbursement Obligations and Nonrecourse Debt) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Debt as to which such a failure exists, of $100,000,000
or more (“Material Debt”); or





-98-

--------------------------------------------------------------------------------

 

 

 

(ii)         (x) The maturity of any Material Debt shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid,
repurchased, redeemed or defeased prior to the stated maturity thereof; or

(iii)       Any other event shall have occurred and be continuing which permits
any holder or holders of any Material Debt, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Debt or require any such Material Debt to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity.

(e)         Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party, any Significant Subsidiary or any Significant Subsidiary Group shall: (i)
commence a voluntary case under the Bankruptcy Code or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

(f)         Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against the Borrower, any other Loan Party, any Significant
Subsidiary or any Significant Subsidiary Group (other than with respect to any
Significant Subsidiary or any Significant Subsidiary Group, a case or proceeding
relating solely to Nonrecourse Debt) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

(g)         Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).





-99-

--------------------------------------------------------------------------------

 

 

 

(h)         Judgment.  A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and (ii)
either (A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against the Borrower, any other Loan
Party or any other Subsidiary, $100,000,000 or (B) in the case of an injunction
or other non-monetary relief, such injunction or judgment or order could
reasonably be expected to have a Material Adverse Effect.

(i)          Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, other than Property that secures only Nonrecourse
Debt, which exceeds, individually or together with all other such warrants,
writs, executions and processes, $100,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of 30 days; provided, however, that if a bond has been issued in
favor of the claimant or other Person obtaining such warrant, writ, execution or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.

(j)          ERISA.

(i)          Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $25,000,000; or

(ii)         The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $25,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

(k)         Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

(l)          Change of Control.  A Change of Control shall occur.

Section 10.2.     Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)         Acceleration; Termination of Facilities.

(i)          Automatic.  Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for





-100-

--------------------------------------------------------------------------------

 

 

 

deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitments and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

(ii)         Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitments and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.

(b)         Loan Documents.  The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.

(c)         Applicable Law.  The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

(d)         Appointment of Receiver.  To the extent permitted by Applicable Law,
the Administrative Agent and the Lenders shall be entitled to the appointment of
a receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

Section 10.3.     Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitments and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

Section 10.4.     Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Obligations.  To the extent





-101-

--------------------------------------------------------------------------------

 

 

 

that any Loan Party makes a payment or payments to a Lender Party, or a Lender
Party enforces its security interest or exercises its right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 10.5.     Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
12.3.) under any of the Loan Documents in respect of any Obligations shall be
applied in the following order and priority:

(a)         to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and each Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lenders in proportion to
the respective amounts described in this clause (a) payable to them;

(b)         to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c)         to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Swingline Loans, ratably among the Swingline Lenders
in proportion to the respective amounts described in this clause (c) payable to
them;

(d)         to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

(e)         to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans, ratably among the Swingline Lenders in
proportion to the respective amounts described in this clause (e) payable to
them;

(f)         to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and





-102-

--------------------------------------------------------------------------------

 

 

 

(g)         the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Section 10.6.     Letter of Credit Collateral Account.

(a)         As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

(b)         Amounts on deposit in the Letter of Credit Collateral Account shall
be invested and reinvested by the Administrative Agent in such Cash Equivalents
as the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account.  The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

(c)         If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing.

(d)         If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.  Notwithstanding the foregoing, the Administrative Agent
shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account being less than the Stated Amount of all Extended
Letters of Credit that remain outstanding.

(e)         So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the written request
of the Borrower, deliver to the Borrower within 10 Business Days after





-103-

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit  Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

(f)         The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 10.7.     Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 10.8.     Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither





-104-

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

Section 10.9.     Rights Cumulative.

(a)         Generally.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

(b)         Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or any Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or a Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, any Specified Derivatives Provider from exercising the
rights and remedies that inure to its benefit under any Specified Derivatives
Contract, (iv) any Lender from exercising setoff rights in accordance with
Section 12.3. (subject to the terms of Section 3.3.), or (v) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided,  further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1.     Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the





-105-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent
otherwise.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

Section 11.2.     Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or any Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its





-106-

--------------------------------------------------------------------------------

 

 

 

Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrower, any other Loan Party or any other Affiliate thereof as if it were any
other bank and without any duty to account therefor to the Issuing Banks, the
other Lenders or any Specified Derivatives Providers.  Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the Issuing Banks, the other Lenders or any Specified Derivatives
Providers.  The Issuing Banks and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

Section 11.3.     Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval.  The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 12.6.(b).

Section 11.4.     Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.





-107-

--------------------------------------------------------------------------------

 

 

 

Section 11.5.     Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lender Parties in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the  selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 11.6.     Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative





-108-

--------------------------------------------------------------------------------

 

 

 

Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Administrative Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, further, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section.  Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
Pro Rata Share (determined as of the time that the applicable reimbursement is
sought) of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other Obligations and the termination
of this Agreement.  If the Borrower shall reimburse the Administrative Agent for
any Indemnifiable Amount following payment by any Lender to the Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

Section 11.7.     Lender Credit Decision, Etc.

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Banks or the Lenders and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Banks also





-109-

--------------------------------------------------------------------------------

 

 

 

acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Banks acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

Section 11.8.     Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as administrative agent by
the Requisite Lenders (excluding for such purpose Loans and Commitments held by
the Lender then acting as Administrative Agent) upon 30 days’ prior written
notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) the Lender then active as Administrative Agent has become a
Defaulting Lender under clause (d) of the definition of that term.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or having been
removed, then, in the case of resignation by the Administrative Agent, the
current Administrative Agent may, or in the case of removal of the
Administrative Agent, the Requisite Lender may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and each
Issuing Bank directly, until such time as a successor





-110-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such Issuing Bank so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Bank were itself the Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  Any
resignation by or removal of an Administrative Agent shall also constitute the
resignation as an Issuing Bank and as a Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”).  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and a Swingline Lender hereunder and under the other Loan Documents and (ii) any
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as Issuing Banks outstanding at
the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of
Credit.  After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

Section 11.9.     Titled Agents.

Each of the Joint Lead Bookrunners, Joint Lead Arrangers, Syndication Agent,
Documentation Agents and Senior Managing Agents (each a “Titled Agent”), in each
such respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders.  The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, any Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1.     Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:





-111-

--------------------------------------------------------------------------------

 

 

 

If to the Borrower:

UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attention: Treasurer
Telecopier Number:  (720) 283-2451
Telephone Number:  (720) 283-6131

with a copy (which shall not constitute notice) to:

UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attention: Legal Department
Telecopier Number:    (303) 416-8738
Telephone Number:    (720) 348-7621

If to the Administrative Agent:

Wells Fargo Bank, National Association
333 S. Grand Avenue, 9th Floor
Los Angeles, California 90071
Attn: Kevin Stacker, Senior Vice President
Telephone:      213-253-7450

E-mail:  kevin.a.stacker@wellsfargo.com

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Kirby Wilson
Telecopier:      866-595-7863
Telephone:      612-667-6009

If to an Issuing Bank or a Swingline Lender:

To such Issuing Bank’s or Swingline Lender’s address or telecopy number as set
forth on Schedule 12.1.

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire





-112-

--------------------------------------------------------------------------------

 

 

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of 3 days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 12.2.     Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out- of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expense related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent, the Issuing Banks and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Banks and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the reasonable fees and
disbursements of counsel to the Administrative Agent, any Issuing Bank and any
Lender incurred in connection with the representation of the





-113-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent, such Issuing Bank or such Lender in any matter relating to
or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding.  If
the Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

Section 12.3.     Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

Section 12.4.     Litigation; Jurisdiction; Other Matters; Waivers.

(a)         EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO





-114-

--------------------------------------------------------------------------------

 

 

 

A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)         THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)         THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR





-115-

--------------------------------------------------------------------------------

 

 

 

HEREIN.  SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT,
PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF, THE
BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
PAPERS.

(d)         THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5.     Successors and Assigns.

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder  except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)          Minimum Amounts.

(A)        in the case of (1) an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, (2) contemporaneous assignments to related Approved Funds
that equal at least the amount specified in the immediately following clause (B)
in the aggregate, (3) in the case of an assignment of the entire remaining
amount of an assigning Term Loan Lender’s Term Loan at the time owing to it, or
(4) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and





-116-

--------------------------------------------------------------------------------

 

 

 

(B)        in any case not described in the immediately preceding subsection
(A), the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) of a Class or, if the applicable Commitments of
the same Class as such Commitment are not then in effect, the principal
outstanding balance of the Loans of such Class of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment of the applicable Class held by such
assigning Lender or if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the applicable Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment of such Class
and the Loans of such Class at the time owing to it.

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan and shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Commitments or Loans on
a non pro-rata basis.

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided, that the Borrower’s refusal to consent to an
assignment of a Revolving Commitment or Revolving Loans to a Person that does
not have a tangible net worth of $1,000,000,000 or more shall not, in and of
itself, be unreasonable) shall be required unless (x) a Default or Event of
Default shall exist at the time of such assignment or (y) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded Term Loan Commitment if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and





-117-

--------------------------------------------------------------------------------

 

 

 

(C)        the consent of the Issuing Banks and the Swingline Lenders (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.

(iv)        Assignment and Assumption; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 (or, if the
assigning Lender is a Defaulting Lender, $7,500) for each assignment (which fee
the Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee and such transferor Lender, as
appropriate.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lenders and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and





-118-

--------------------------------------------------------------------------------

 

 

 

obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
4.4., 12.2. and 12.9. and the other provisions of this Agreement and the other
Loan Documents as provided  in Section 12.10. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).

(c)         Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Principal Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, any Swingline Lender or
any Issuing Bank, sell participations to any Person (other than a natural Person
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (w)
increase such Lender’s Commitments, (x) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduce the
rate at which interest is payable thereon (other than with respect to a waiver
or implementation of interest at the Post-Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 7.13.(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections
3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under





-119-

--------------------------------------------------------------------------------

 

 

 

Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant.  To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 12.3. as though it were a Lender;
provided that such Participant agrees to be subject to Section 3.3. as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)         No Registration.  Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g)         Designated Lenders.  Any Revolving Lender (each, a “Designating
Lender”) may designate one Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation.  No Lender may designate more than one Designated
Lender.  The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement.  Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation





-120-

--------------------------------------------------------------------------------

 

 

 

Agreement and give prompt notice thereof to the Borrower, whereupon (i) the
Borrower shall execute and deliver to the Designating Lender a Bid Rate Note
payable to the order of the Designated Lender, (ii) from and after the effective
date specified in the Designation Agreement, the Designated Lender shall become
a party to this Agreement with a right to make Bid Rate Loans on behalf of its
Designating Lender pursuant to Section 2.3. after the Borrower has accepted a
Bid Rate Loan (or portion thereof) of the Designating Lender, and (iii) the
Designated Lender shall not be required to make payments with respect to any
obligations in this Agreement except to the extent of excess cash flow of such
Designated Lender which is not otherwise required to repay obligations of such
Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.6. and any sums otherwise payable to the Borrower by the Designated
Lender.  Each Designating Lender shall serve as the agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as agent for the Designated
Lender and shall not be signed by the Designated Lender on its own behalf and
shall be binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Administrative Agent and
the Lenders may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.  The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Revolving Termination
Date.  In connection with any such designation, the Designating Lender shall pay
to the Administrative Agent an administrative fee for processing such
designation in the amount of $2,000.

(h)         USA Patriot Act Notice; Compliance.  In order for the Administrative
Agent to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 12.6.     Amendments and Waivers.

(a)         Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be





-121-

--------------------------------------------------------------------------------

 

 

 

given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto).  Notwithstanding
anything to the contrary contained in this Section, a Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

(b)         Additional Lender Consents.  In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)          increase, reinstate or, other than in accordance with Section
2.14., extend a Commitment of a Lender or subject a Lender to any additional
obligations without the written consent of such Lender;

(ii)         reduce the principal of, or interest that has accrued or the rates
of interest that will be charged on the outstanding principal amount of, any
Loans or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-
Default Rate, retraction of the imposition of interest at the Post-Default Rate
and amendment of the definition of “Post-Default Rate”;

(iii)       reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;

(iv)        modify the definition of “Revolving Commitment Percentage” without
the written consent of each Revolving Lender;

(v)         modify the definition of “Revolving Termination Date” or clause (a)
of the definition of “Termination Date” (in each case, except in accordance with
Section 2.14.) or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Revolving Loans or for the payment of Fees
or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.4.(b)), in each case, without the written
consent of each Revolving Lender directly affected thereby;





-122-

--------------------------------------------------------------------------------

 

 

 

(vi)        modify the definition of “Term Loan Maturity Date” or clause (b) of
the definition of “Termination Date”, or otherwise postpone any date fixed for,
or forgive, any payment of principal of, or interest on, any Term Loans or for
the payment of Fees or any other Obligations owing to the Term Loan Lenders, in
each case, without the written consent of each Term Loan Lender directly
affected thereby;

(vii)       while any Term Loans remain outstanding, (A) amend, modify or waive
Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
change the amount of the Swingline Commitment of a Swingline Lender or (C)
change the L/C Commitment Amount, in each case, without the prior written
consent of the Requisite Class Lenders of the Revolving Lenders;

(viii)     modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2. or Section 10.5. without the written
consent of each Lender;

(ix)        amend this Section, or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section, without the written consent of each Lender;

(x)         modify the definition of the term “Requisite Lenders” or (except as
otherwise provided in the immediately following clause (xi)), modify in any
other manner the number or percentage of the Revolving Lenders required to make
any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Revolving Lender;

(xi)        modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders, or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof, in each case,
solely with respect to such Class of Lenders, without the written consent of
each Lender in such Class;

(xii)       release any Guarantor from its obligations under the Guaranty
(except as contemplated by Section 7.13.(b)) without the written consent of each
Lender; or

(xiii)     amend, or waive the Borrower’s compliance with (A) Section 2.16.(a)
or (b) without the written consent of each Revolving Lender, (B) Section
2.16.(c) without the written consent of the applicable Issuing Bank or (C)
Section 2.16.(d) without the written consent of the applicable Swingline Lender.

(c)         Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to Section
2.5. or the obligations of the Swingline Lenders under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of each Swingline Lender.  Any
amendment, waiver or consent





-123-

--------------------------------------------------------------------------------

 

 

 

relating to Section 2.4. or the obligations of the Issuing Banks under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of each Issuing
Bank.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

(d)         Technical Amendments.  Notwithstanding anything to the contrary in
this Section 12.6. (i) if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or any other Loan Document or an inconsistency between provisions of
this Agreement or any other Loan Document, the Administrative Agent and the
Borrower shall be permitted to amend such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interests of the Lenders and the Issuing Banks in any
material respect, and (ii) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
4.5.(c) in accordance with the terms of Section 4.5.(c).  Any such amendment
shall become effective without any further action or consent of any of other
party to this Agreement.  The Administrative Agent will promptly deliver to the
Lenders a copy of any amendment, modification or additional Loan Documents
entered into in accordance with this Section 12.6.(d).

Section 12.7.     Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party.  None of the Administrative





-124-

--------------------------------------------------------------------------------

 

 

 

Agent, any Issuing Bank or any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

Section 12.8.     Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any Specified Derivatives Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loan Documents; (j)
to any other party hereto; and (k) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender.  As used
in this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have





-125-

--------------------------------------------------------------------------------

 

 

 

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 12.9.     Indemnification.

(a)         The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Issuing Bank, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which counsel may be employees of any
Indemnified Party)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees;
provided, however, that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or (y) arise from any acts or
omissions of such Indemnified Party in connection with matters described in the
this subsection as admitted by such Indemnified Party in writing.

(b)         If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(c)         The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and





-126-

--------------------------------------------------------------------------------

 

 

 

are in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.10.   Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in Section
2.4.(b)), (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and no Issuing Bank is obligated under this Agreement to issue
Letters of Credit and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in
full.  The indemnities to which the Administrative Agent, the Issuing Banks the
Lenders and their respective Related Parties are entitled under the provisions
of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of Section
12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks, the Lenders and their respective
Related Parties (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 12.11.   Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 12.12.   GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13.   Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making





-127-

--------------------------------------------------------------------------------

 

 

 

proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

Section 12.14.   Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 12.15.   Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 12.16.   Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.  No Indemnified Party referred to in Section 12.9.(a) shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 12.17.   Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

Section 12.18.   Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.





-128-

--------------------------------------------------------------------------------

 

 

 

Section 12.19.   Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.20.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.21.   Amendment and Restatement; No Novation.

This Agreement constitutes an amendment and restatement of the Existing
Agreements effective from and after the Agreement Date.  Upon satisfaction of
the conditions precedent set forth in Section 5.1, this Agreement shall
exclusively control and govern the mutual rights and obligations of the parties
hereto with respect to the Existing Facilities, and the Existing Facilities
shall be superseded by this Agreement in all respects, in each case, on a
prospective basis only.  The execution and delivery of this Agreement shall not
constitute a novation of any Loans, Letter of Credit Liabilities or other
Obligations owing to the Lenders or the Administrative Agent, as applicable,
under the Existing Agreements based on facts or events occurring or existing
prior to the execution and delivery of this Agreement.  On the Effective Date,
the credit facilities described in the Existing Agreements shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and other obligations of the
Borrower outstanding as of such date under the Existing Agreements, as amended,
shall be deemed to be Loans, Letters of Credit and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such





-129-

--------------------------------------------------------------------------------

 

 

 

Loans, together with any Loans funded on the Effective Date, reflect the
respective Commitments and Loans of the Lenders hereunder.

 

[Signatures on Following Pages]

 

 



-130-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

UDR, INC.,

a Maryland corporation

as Borrower

 

 

 

 

By:  /s/J. Abram Claude              

 

 

Name:  J. Abram Claude            

 

 

Title: Vice President - Treasurer

 

 

 

[Signatures Continue on Following Page]

 

 



Borrower’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Administrative Agent, as a Swingline Lender, as an Issuing Bank and as a
Lender

 

 

 

 

By:      /s/Kevin A. Stacker              

 

 

Name:     Kevin A. Stacker            

 

 

Title:      Senior Vice President      

 

 

 

[Signatures Continue on Following Page]

 

 



Wells Fargo Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Swingline Lender, as an Issuing Bank and as a Lender

 

 

 

 

By:   /s/Nadeige Dang                 

 

 

Name:    Nadeige Dang               

 

 

Title:     Executive Director          

 

 

 

[Signatures Continue on Following Page]

 

 



JPMorgan Chase Bank’s Signature Page to First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Swingline Lender, as an Issuing Bank and as a Lender

 

 

 

 

By:    /s/James A. Harmann         

 

 

Name:    James A. Harmann        

 

 

Title:    Senior Vice President      

 

 

 

[Signatures Continue on Following Page]

 

 



PNC Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Swingline Lender, as an Issuing Bank and as a Lender

 

 

 

 

By:   /s/Benjamin Kuruvila           

 

 

Name:    Benjamin Kuruvila         

 

 

Title:     Vice President                 

 

 

 

[Signatures Continue on Following Page]

 

 



U.S. Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

REGIONS BANK,

as a Swingline Lender, as an Issuing Bank and as a Lender

 

 

 

 

By:    /s/Lori Chambers                

 

 

Name:    Lori Chambers              

 

 

Title:    Senior Vice President      

 

 

 

[Signatures Continue on Following Page]

 

 



Regions Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.,

as a Lender

 

 

 

 

By:    /s/Christopher J. Albano       

 

 

Name:    Christopher J. Albano      

 

 

Title:    Authorized Signatory         

 

 

 

[Signatures Continue on Following Page]

 



Citibank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA. N.A.,

as a Lender

 

 

 

 

By:     /s/Helen Chan             

 

 

Name:    Helen Chan            

 

 

Title:      Vice President          

 

 

 

[Signatures Continue on Following Page]

 



Bank of America’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

 

 

By:       /s/Brad Bowen                 

 

 

Name:       Brad Bowen                

 

 

Title:     Senior Vice President   

 

 

 

[Signatures Continue on Following Page]

 



BB&T’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

TD BANK, N.A.,

as a Lender

 

 

 

 

By:    /s/Howard Hsu                 

 

 

Name:    Howard Hsu                

 

 

Title:    Senior Vice President   

 

 

 

[Signatures Continue on Following Page]

 



TD Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANH,

as a Lender

 

 

 

 

By:    /s/William O’Daly            

 

 

Name:    William O’Daly           

 

 

Title:    Authorized Signatory    

 

 

 

 

 

 

By:    /s/Komal Shah                  

 

 

Name:    Komal Shah                 

 

 

Title:    Authorized Signatory    

 

 

 

[Signatures Continue on Following Page]

 



Credit Suisse’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

 

 

 

By:      /s/Michael King              

 

 

Name:     Michael King             

 

 

Title:       Authorized Signatory  

 

 

 

 

[Signatures Continue on Following Page]

 



Morgan Stanley’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

THE BANK OF NEW YORK MELLON,

as a Lender

 

 

 

 

By:    /s/Rick Laudisi                  

 

 

Name:    Rick Laudisi                 

 

 

Title:    Managing Director         

 

 

 

 

[Signatures Continue on Following Page]

 



BNY Mellon’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as a Lender

 

 

 

 

By:      /s/Nancy Dalbello             

 

 

Name:    Nancy Dalbello            

 

 

Title:    Director                          

 

 

 

 

[Signatures Continue on Following Page]

 



Union Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

By:   /s/Mitch Vega                    

 

 

Name:   Mitch Vega                   

 

 

Title:   Vice President                 

 

 

 

 

[Signatures Continue on Following Page]

 



Associated Bank’s Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Commitments

 

 

 

 

 

 

Lender

Revolving Commitment Amount

Term Loan Commitment Amount

Total Commitment Amount

Wells Fargo Bank, National Association

 $133,000,000

 $10,000,000

$143,000,000

JPMorgan Chase Bank, N.A.

 $133,000,000

 $10,000,000

$143,000,000

PNC Bank, National Association

 $96,000,000

 $47,000,000

$143,000,000

Regions Bank

 $96,000,000

 $47,000,000

$143,000,000

U.S. Bank National Association

 $96,000,000

 $47,000,000

$143,000,000

Citibank, N.A.

 $109,250,000

 $10,750,000

$120,000,000

Bank of America, N.A.

 $109,250,000

 $10,750,000

$120,000,000

Branch Banking and Trust Company

 $50,000,000

 $50,000,000

$100,000,000

TD Bank, N.A.

 $50,000,000

 $50,000,000

$100,000,000

Credit Suisse AG, Cayman Islands Branch

 $80,000,000

 $0

$80,000,000

Morgan Stanley Bank, N.A.

 $80,000,000

 $0

$80,000,000

The Bank of New York Mellon

 $25,000,000

 $25,000,000

$50,000,000

MUFG Union Bank, N.A.

 $25,000,000

 $25,000,000

$50,000,000

Associated Bank, National Association

 $17,500,000

 $17,500,000

$35,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



Schedule I

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.(a)

Existing Letters of Credit

 

 

 

 

LC Number

Amount

Issue Date

Maturity

SM202356W

           25,000

10/25/11

8/1/19

IS0310941U

         720,000

6/15/15

6/17/19

IS0002500

         909,357

10/25/11

12/27/18

IS0008375

         485,945

12/23/11

12/24/18

IS0008376

           50,000

12/23/11

12/24/18

IS0433195U

      1,075,000

6/27/16

6/27/19

 

 



Schedule 1.1.(a)

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.1.(b)

 

Ownership Structure

 

 

 

 

 

 

 

Entity Name

Domestic State

Significant Subsidiary

Ownership

PART I - CONSOLIDATED SUBSIDIARIES

 

 

 

 

1020 Tower GP LLC

DE

No

UDR/ML Venture 2 LLC (100%)

 

1020 Tower, LP

DE

Yes

1020 Tower GP LLC  (0.1%) GP UDR/ML Venture 2 LLC (99.9%) LP

 

1745 LLC

DE

No

UDR, Inc. (100%)

 

345 Harrison LLC

DE

No

UDR, Inc. (100%)

 

AAC Funding II, Inc.

DE

No

UDR, Inc. (100%)

 

AAC Funding IV LLC

CA

Yes

United Dominion Realty, L.P. (99.9%) Managing Member UDR, Inc. (0.1%) Member

 

AAC Funding Partnership II

DE

No

United Dominon Realty, L.P. (99%) non-managing GP AAC Funding II, Inc. (1%)
managing GP

 

AAC Funding III LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

AAC/FSC Crown Pointe Investors, LLC

WA

No

AAC/FSC Seattle Properties, LLC (100%)

 

AAC/FSC Hilltop Investors, LLC

WA

No

AAC/FSC Seattle Properties, LLC (100%)

 

AAC/FSC Seattle Properties, LLC

DE

No

United Dominion Realty, L.P. (98.1%) Managing Member UDR, Inc. (1.9%) Member

 

Andover House LLC

DE

Yes

Andover Member 1 LLC (100%)

 

Andover Member 1 LLC

DE

No

Andover Member 2 LLC (99%) Managing Member Winterland San Francisco Partners
(1%) Member

 

Andover Member 2 LLC

DE

No

Winterland San Francisco Partners (100%)

 

Ashton at Dublin Station, LLC

DE

No

UDR/ML Venture LLC (100%)

 

Ashwood Commons North LLC

WA

Yes

Management Company Services, Inc. (100%)

 

Bella Terra Villas LLC

DE

Yes

DCO Realty, Inc. (100%)

 

CMP-1, LLC

DE

Yes

UDR, Inc. (0.1%) Administrative Member Coastal Monterey Properties LLC (99.9%)
Member

 

Cambridge Woods LLC

DE

No

UDR, Inc. (100%)

 

Circle Towers LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

Cityline Development Phase I, LLC

WA

Yes

Columbia City Apartments REIT LP (100%) Member UDR WJV Member LLC (0%) Manager

 

Coastal Monterey Properties, LLC

DE

No

United Dominion Realty, L.P. (99.9%) Managing Member AAC Funding Partnership II
(0.1%) Member

 

Columbia City Apartments REIT GP LLC

DE

No

UDR WJV Member LLC (100%)

 

Columbia City Apartments REIT LP

DE

No

Columbia City Apartments REIT GP LLC (__%) GP UDR WJV Member LLC (__%) LP
Preferred Shares (100%) Outside Shareholders

 

Consolidated-Hampton, LLC

DE

Yes

UDR Texas Properties LLC (100%)

 

DCO 2400 14th Street LLC

DE

Yes

DCO Realty, Inc. (100%)

 

DCO Addison at Brookhaven LP

DE

No

DCO Realty, Inc. (0.1%) GP DCO Realty LP LLC (99.9%) LP

 

DCO Arbors at Lee Vista LLC

DE

Yes

Management Company Services, Inc. (100%)

 

DCO Beach Walk LLC

DE

Yes

DCO Realty, Inc. (100%)

 

DCO Borgata LLC

DE

No

DCO Realty, Inc. (100%)

 

DCO Caroline Development LLC

DE

Yes

Management Company Services, Inc. (100%)

 

--------------------------------------------------------------------------------

 

 

 

DCO Market LLC

DE

No

DCO Realty, Inc. (100%)

 

DCO Mission Bay LP

DE

Yes

DCO Realty, Inc. (0.1%) GP DCO Realty LP LLC (99.9%) LP

 

DCO Pacific City LLC

DE

Yes

DCO Realty, Inc. (100%)

 

DCO Realty, Inc.

DE

Yes

UDR, Inc. (100%) Common Stock; Outside Shareholders (100%) Preferred Shares

 

DCO Realty LP LLC

DE

No

DCO Realty, Inc. (100%)

 

DCO Talisker LP

DE

Yes

DCO Realty, Inc. (0.1%) GP DCO Realty LP LLC (99.9%) LP

 

Domain Mountain View LLC

DE

No

UDR, Inc. (100%)

 

Eastern Residential, Inc.

DE

Yes

DCO Realty, Inc. (100%)

 

Garrison Harcourt Square LLC

DE

No

DCO Realty, Inc. (100%)

 

Governour’s Square of Columbus Co. Ltd.

OH

Yes

United Dominion Realty, L.P. (99%) GP UDR, Inc. (1%) LP

 

HPI 2161 Sutter LP

DE

No

DCO Realty, Inc. (99.9%) GP DCO Realty LP LLC (0.1%) LP

 

Hawthorne Apartments LLC

DE

Yes

UDR, Inc. (100%)

 

Heritage Communities LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

Inlet Bay at Gateway, LLC

DE

Yes

AAC Funding Partnership II (100%)

 

Jamestown of St. Matthews Limited Partnership

OH

Yes

United Dominion Realty, L.P. (99%) GP UDR, Inc. (1%) LP

 

Jefferson at Marina del Rey, L.P.

DE

Yes

DCO Realty, Inc. (0.1%) GP DCO Realty LP LLC (99.9%) LP

 

Kelvin Jamboree LLC

DE

No

UDR, Inc. (100%)

 

La Jolla Wilshire, LLC

DE

No

UDR, Inc. (50.1%) Managing Member DCO Realty, Inc. (49.9%) Member

 

Lightbox LLC

DE

No

DCO Realty, Inc. (100%)

 

MacAlpine Place Apartment Partners, Ltd.

FL

Yes

UDRT of Delaware 4 LLC (1%) GP United Dominion Realty, L.P. (99%) LP

 

Management Company Services, Inc.

DE

Yes

DCO Realty, Inc. (100%) Common Stock; UDR, Inc. (13.79%) 12.5% Series A
Preferred Cumulative Non-Voting; Outside Shareholders (86.21%) 12.5% Series A
Preferred Cumulative Non-Voting

 

MCS Insurance Sub Producer Services LLC

DE

No

Western Residential, Inc. (100%)

 

Ninety Five Wall Street LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

Northbay Properties II, L.P.

CA

Yes

United Dominion Realty, L.P. (99%) GP UDR, Inc. (1%) LP

 

Pacific Los Alisos LLC

DE

Yes

Management Company Services, Inc. (100%)

 

Pier 4 LLC

DE

Yes

Management Company Services, Inc. (100%)

 

Polo Park Apartments LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

THC/UDR Domain College Park LLC

DE

Yes

DCO Realty, Inc. (100%)

 

Tennessee Colonnade LLC

DE

No

UDR of Tennessee, L.P. (100%)

 

Town Square Commons, LLC

DC

No

UDR, Inc. (100%)

 

Trilon Townhouses, LLC

DC

No

UDR, Inc. (100%)

 

TSTW LLC

DE

No

UDR, Inc. (100%)

 

UDR 10 Hanover LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

UDR 345 Harrison LLC

DE

Yes

Management Company Services, Inc. (100%)

 

UDR 1200 East West LLC

DE

Yes

DCO Realty, Inc. (100%)

 

UDR 1570 Grove LLC

DE

No

UDR, Inc. (100%)

 

UDR 1818 Platinum LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Altamira Place LLC

DE

Yes

UDR, Inc. (100%)

 

UDR AP Block 11 Investor LLC

DE

No

UDR, Inc. (100%)

 

UDR Arbor Park LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Barton Creek LLC

DE

No

UDR Lighthouse DownREIT L.P. (100%)

 

UDR California GP, LLC

DE

No

United Dominion Realty, L.P. (100%)

 

--------------------------------------------------------------------------------

 

 

 

UDR California GP II, LLC

DE

No

AAC Funding Partnership II (100%)

 

UDR California Properties, L.L.C.

VA

No

UDR, Inc. (100%)

 

UDR Calvert, LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

UDR Calvert's Walk Associates Limited Partnership

MD

No

UDR Calverts Walk GP, LLC (1%) GP UDR Texas Properties LLC (99%) LP

 

UDR Calverts Walk GP, LLC

DE

No

UDR Texas Properties LLC (100%)

 

UDR Carlsbad Apartments, L.P.

DE

No

UDR California GP, LLC (0.1%) GP United Dominion Realty, L.P. (99.9%) LP

 

UDR Carriage Homes, LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Chelsea LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Courts at Dulles LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Courts at Huntington LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

UDR Crane Brook LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

UDR Delancey at Shirlington LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Developers, Inc.

VA

No

UDR, Inc. (100%)

 

UDR Domain Brewers Hill LLC

DE

Yes

UDR, Inc. (100%)

 

UDR EAS LLC

DE

No

UDR, Inc. (100%)

 

UDR Eight80 I LP

DE

Yes

UDR California GP, LLC (0.1%) GP United Dominion Realty, L.P. (99.9%) LP

 

UDR Eight80 II LP

DE

Yes

United Dominion Realty, L.P. (85%) GP UDR, Inc. (15%) LP

 

UDR Eleven55 Ripley LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Garrison Square LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Harbor Greens, L.P.

DE

Yes

UDR California GP, LLC (0.1%) GP United Dominion Realty, L.P. (99.9%) LP

 

UDR Huntington Vista, L.P.

DE

Yes

UDR California GP, LLC (0.1%) GP United Dominion Realty, L.P. (99.9%) LP

 

UDR Inwood LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Lakeline Villas LLC

DE

No

DCO Realty, Inc. (100%)

 

UDR Legacy at Mayland LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Legacy Village LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Lighthouse DownREIT L.P.

DE

Yes

UDR, Inc. (0.1%) GP and (11.41%) LP United Dominion Realty, L.P. (32.53%) LP UDR
Texas Properties LLC (9.09%) LP Others (46.87 %) LP

 

UDR Lighthouse EAS LLC

DE

No

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Marina Pointe LLC

DE

Yes

UDR, Inc. (100%)

 

UDR MCS EAS LLC

DE

No

Management Company Services, Inc. (100%)

 

UDR Midlands Acquisition, LLC

DE

No

United Dominion Realty, L.P. (100%)

 

UDR Milehouse LLC

DE

Yes

Management Company Services, Inc. (100%)

 

UDR Newport Village LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR of Tennessee, L.P.

VA

Yes

UDR, Inc. (1%) GP and (98%) LP United Dominion Realty, L.P. (1%) LP

 

UDR Okeeheelee LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

UDR Pinebrook, L.P.

DE

Yes

UDR California GP, LLC (0.1%) GP United Dominion Realty, L.P. (99.9%) LP

 

UDR Presidential Greens, L.L.C.

DE

Yes

UDR, Inc. (100%)

 

UDR Rancho Cucamonga, L.P.

DE

Yes

UDR California GP II, LLC (0.1%) GP AAC Funding Partnership II (99.9%) LP

 

UDR Red Stone Ranch LLC

DE

No

DCO Realty, Inc. (100%)

 

UDR Ridge at Blue Hills LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Ridgewood (II) Garden, LLC

VA

Yes

United Dominion Realty, L.P. (100%)

 

UDR River Terrace LLC

DE

Yes

UDR Texas Properties LLC (100%)

 

UDR Rivergate LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Steele Creek LLC

DE

Yes

United Dominion Realty, L.P. (100%)

 

--------------------------------------------------------------------------------

 

 

 

UDR Texas Properties LLC

DE

Yes

UDR, Inc. (0.5%) Managing Member United Dominion Realty, L.P. (99.5%) Member

 

UDR Towers By The Bay LLC

DE

Yes

UDR, Inc. (100%)

 

UDR Virginia Properties, LLC

VA

Yes

UDR, Inc. (100%)

 

UDR Wellington Place LLC

DE

Yes

UDR Texas Properties LLC (100%)

 

UDR WJV Member LLC

DE

No

UDR, Inc. (60%) Managing Member DCO Realty, Inc. (40%) Member

 

UDR Whitmore LLC

DE

Yes

UDR Lighthouse DownREIT L.P. (100%)

 

UDR Woodland Apartments II, L.P.

DE

No

UDR Woodland GP, LLC (0.1%) GP UDR, Inc. (99.9%) LP

 

UDR Woodland GP, LLC

DE

No

UDR, Inc. (100%)

 

UDR/K Venture Member LLC

DE

No

UDR, Inc. (100%)

 

UDR/ML Venture LLC

DE

No

UDR, Inc. (100%)

 

UDR/ML Venture 2 LLC

DE

No

UDR, Inc. (100%)

 

UDRLP EAS LLC

DE

No

United Dominion Realty, L.P. (100%)

 

UDRT of Delaware 4 LLC

DE

No

United Dominion Realty, L.P. (100%)

 

United Dominion Realty, L.P.

DE

Yes

UDR, Inc., (0.06%) GP and (94.0802%) LP and (0.0658%) Class A LP Outside LPs
(5.7940%) LP

 

View 14 Investments LLC

DE

Yes

UDR, Inc. (100%)

 

Washington Vue LLC

DE

Yes

UDR/ML Venture 2 LLC (100%)

 

Waterscape Village LLC

DE

Yes

DCO Realty, Inc. (100%)

 

Waterside Towers, L.L.C.

DE

Yes

UDR, Inc. (100%)

 

Western Residential, Inc.

DE

Yes

UDR, Inc. (100%) Common Stock; Management Company Services, Inc. (80%) 12.5%
Series A Preferred and (100%) 9.4% Series B Preferred; DCO Realty, Inc. (10%)
12.5% Series A Preferred; Columbia City Apartments REIT LP (10%) 12.5% Series A
Preferred

 

Windemere at Sycamore Highlands, LLC

DE

Yes

UDR California Properties, LLC (100%)

 

Winterland San Francisco Partners

CA

Yes

United Dominion Realty, L.P. (99%) GP UDR, Inc. (1%) LP

 

 

 

 

 

PART II - UNCONSOLIDATED SUBSIDIARIES

 

 

 

 

DCO 3033 Wilshire LLC

DE

No

UDR, Inc. (32.9303%) Managing Member DCO Realty, Inc. (17.0697%) Member
Metropolitan Life Insurance Company (50%) Member

 

13th And Market Properties LLC

DE

No

DCO Market LLC  (51%) Managing Member Metropolitan Life Insurance Company (49%)
Member

 

101 Colorado High-Rise, LP

DE

Yes

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

1200 Broadway, LLC

DE

No

UDR, Inc. (100%) Class A and Member Broadway Whiskey Partners, Ltd. - Manager
and Class B

 

1300 Fairmount LLC

DE

No

UDR, Inc. (100%) Class A and Member RAL Fairmount LLC - Manager and Class B

 

1532 Harrison Owner, LLC

DE

No

UDR, Inc. (100%) Class A and Member 1532 Harrison Investment, LLC - Manager and
Class B

 

24 Hundred Properties LLC

DE

No

K/UDR Venture LLC (100%)

 

399 Fremont LLC

DE

Yes

UDR, Inc. (18%) Managing Member DCO Realty, Inc. (33%) Member Metropolitan Life
Insurance Company (49%) Member

 

Acoma High-Rise, LP

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Apartments on Chestnut Limited Partnership

DE

Yes

Domus SPE General Partner, LLC  (0.5%) GP UDR/MetLife Master Limited Partnership
II (99.5%) LP

 

Cedar Street High-Rise, LP

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Columbus Square 775 LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

Columbus Square 795 LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

Columbus Square 801 LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

Columbus Square 805 LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

--------------------------------------------------------------------------------

 

 

 

Columbus Square 808 LLC

DE

Yes

UDR/MetLife Master Limited Partnership II (100%)

 

Domus SPE General Partner LLC

DE

No

UDR/MetLife GP II LLC  (100%)

 

Easton Partners I, LP

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Fiori LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

Foxborough Lodge Limited Partnership

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

FP Essex Owner, LLC

DE

No

DCO Realty, Inc.  (100%) Class A and Member; FP Essex Venture, LLC - Manager and
Class B

 

Ideal Lincoln LLC

DE

No

UDR, Inc. (100%) Class A and Member Others - Manager and Class B

 

K/UDR Venture LLC

DE

No

UDR/K Venture LLC (30%) Manager K/UDR Venture Fund Investor LLC (70%) Member

 

Kelvin and Jamboree Properties, LLC

DE

Yes

Kelvin Jamboree LLC (50.1%) Managing Member Metropolitan Life Insurance Company
(49.9%) Member

 

L.A. Southpark High-Rise, LP

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Lenox Farms Limited Partnership

DE

Yes

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Lincoln 1641 LLC

DE

No

UDR, Inc. (100%) Class A and Member Others - Manager and Class B

 

Lodge at Ames Pond Limited Partnership

DE

No

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Lofts at Charles River Landing, LLC

DE

Yes

UDR/MetLife Master Limited Partnership II (100%)

 

Olive Way High-Rise, LP

DE

Yes

UDR/MetLife GP II LLC  (0.1%) GP UDR/MetLife Master Limited Partnership II
(99.9%) LP

 

Portico Properties, LLC

DE

No

K/UDR Venture LLC (100%)

 

Real Estate Technology Ventures, L.P.

DE

No

Western Residential, Inc. (31.263038%) LP RETV GP, LLC (__%) GP Outside LPs
(__%) LP

 

Savoye LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

Savoye 2 LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

Strata Properties, LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

Thomas Circle Properties LLC

DE

No

K/UDR Venture LLC (100%)

 

Towson Holdings, LLC

DE

No

Towson Promenade, LLC (100%)

 

Towson Promenade, LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

UDR/MetLife GP II LLC

DE

No

UDR/MetLife Master Limited Partnership II (100%)

 

UDR/MetLife Master Limited Partnership

DE

Yes

UDR/ML Venture LLC (1%) GP and (49%) LP Metropolitan Life Insurance Company
(50%) LP

 

UDR/MetLife Master Limited Partnership II

DE

Yes

UDR/ML Venture 2 LLC (1%) GP and (49%) LP (except for two properties, then 49.1%
LP) LP Metropolitan Life Insurance Company (50%) LP (except for two properties,
then 49.9% LP) LP

 

VP West 1 LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

VPDEV 1 LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

VPDEV 2 LLC

DE

No

DCO Realty, Inc. (50%) Managing Member Metropolitan Life Insurance Company (50%)
Member

 

WCP II Portals Investor, LLC

DE

No

UDR, Inc.  Member, 100% Series A Preferred, and 29.93% Series B Preferred; WCP
II Investment Holdings, LLC  Managing Member, and 70.07 Series B Preferred

 

West El Camino Real, LLC

DE

No

Domain Mountain View LLC (50.1%) Managing Member Metropolitan Life Insurance
Company (49.9%) Member

 

Wilshire Crescent Heights, LLC

DE

Yes

UDR/MetLife Master Limited Partnership (100%)

 

WREP II Non-REIT Investments, L.P.

DE

Yes

UDR WJV Member LLC (49%) LP WREP II Portfolio 1 GP LLC (0%) GP Wolff Real Estate
Partners II, L.P. (LP) Wolff Real Estate Partners II A, L.P. (LP)

 

 



 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.1.(f)

Properties

 

 

 

 

Completed Multifamily Properties

City

State

Occupancy Status

1818 Platinum Triangle

Anaheim

CA

Stabilized

2000 Post

San Francisco

CA

Stabilized

2000 Post III

San Francisco

CA

Stabilized

2775 Mesa Verde I

Costa Mesa

CA

Stabilized

2775 Mesa Verde II

Costa Mesa

CA

Stabilized

2775 Mesa Verde III

Costa Mesa

CA

Stabilized

388 Beale

San Francisco

CA

Stabilized

Almaden Lake Village

San Jose

CA

Stabilized

Bay Terrace

San Mateo

CA

Stabilized

Beach & Ocean

Huntington Beach

CA

Stabilized

Birch Creek

Mountain View

CA

Stabilized

Boronda Manor

Salinas

CA

Stabilized

Cambridge Court

Salinas

CA

Stabilized

Channel Mission Bay

San Francisco

CA

Stabilized

City South

San Mateo

CA

Stabilized

Edgewater

San Francisco

CA

Stabilized

Eight 80 Newport Beach I

Newport Beach

CA

Stabilized

Eight 80 Newport Beach II

Newport Beach

CA

Stabilized

Foxborough

Orange

CA

Stabilized

Garden Court

Salinas

CA

Stabilized

Harbor at Mesa Verde

Costa Mesa

CA

Stabilized

Highlands of Marin

San Rafael

CA

Stabilized

Highlands of Marin II

San Rafael

CA

Stabilized

Huntington Vista

Huntington Beach

CA

Stabilized

Jefferson at Marina Del R

Marina Del Rey

CA

Stabilized

Laurel Tree

Salinas

CA

Stabilized

Los Alisos

Mission Viejo

CA

Stabilized

Marina Playa

Santa Clara

CA

Stabilized

Missions at Back Bay The

Costa Mesa

CA

Stabilized

Pointe at Harden Ranch

Salinas

CA

Stabilized

Pointe at Northridge

Salinas

CA

Stabilized

Pointe at Westlake

Salinas

CA

Stabilized

Residences at Bella Terra

Orange

CA

Stabilized

Residences Pacific City

Huntington Beach

CA

Development - Complete 2Q18

River Terrace

Santa Clara

CA

Stabilized

 

--------------------------------------------------------------------------------

 

 

Rosebeach

La Mirada

CA

Stabilized

Tierra del Rey

Marina del Rey

CA

Stabilized

Verano

Rancho Cucamonga

CA

Stabilized

Westerly on Lincoln The

Marina Del Rey

CA

Stabilized

Windemere @ Sycamore

Riverside

CA

Stabilized

Steele Creek

Denver

CO

New Acquisition

Andover House

Washington

DC

Stabilized

Capitol View on 14th

Washington

DC

Stabilized

Commons at Town Square

Washington

DC

Stabilized

View 14

Washington

DC

Stabilized

Waterside Towers

Washington

DC

Stabilized

Waterside Townhomes

Washington

DC

Stabilized

Alafaya Woods

Oviedo

FL

Stabilized

Altamira Place

Altamonte Springs

FL

Stabilized

Arbors at Lee Vista

Orlando

FL

Stabilized

Ashton @ Waterford Lakes

Orlando

FL

Stabilized

Breyley The

Clearwater

FL

Stabilized

Cambridge Woods

Tampa

FL

Stabilized

Inlet Bay at Gateway

St. Petersburg

FL

Stabilized

Lakewood Place The

Brandon

FL

Stabilized

Los Altos

Altamonte Springs

FL

Stabilized

Lotus Landing

Altamonte Springs

FL

Stabilized

MacAlpine Place

Dunedin

FL

Stabilized

Regatta Shores

Stanford

FL

Stabilized

Riverbridge Reserve Park

Greenacres

FL

Stabilized

Seabrook

Winter Park

FL

Stabilized

Seville on the Green

Winter Springs

FL

Stabilized

Summit West

Temple Terrace

FL

Stabilized

Vintage Lofts at West End

Tampa

FL

Stabilized

100 Pier 4

Boston

MA

Stabilized

14 North

Peabody

MA

Stabilized

345 Harrison

Boston

MA

Development - Complete 4Q18

Garrison Square

Boston

MA

Stabilized

Inwood West

Woburn

MA

Stabilized

Ridge at Blue Hills

Braintree

MA

Stabilized

1200 East West

Silver Spring

MD

Stabilized

20 Lambourne

Towson

MD

Stabilized

Calvert's Walk

Bel Air

MD

Stabilized

Domain Brewers Hill

Baltimore

MD

Stabilized

Domain College Park

College Park

MD

Stabilized

 

--------------------------------------------------------------------------------

 

 

Eleven55 Ripley

Silver Spring

MD

Stabilized

Ridgewood I

Silver Springs

MD

Stabilized

10 Hanover Square

New York

NY

Stabilized

21 Chelsea

New York

NY

Stabilized

95 Wall

New York

NY

Stabilized

View 34

New York

NY

Stabilized

Hunt Club

Lake Oswego

OR

Stabilized

Tualatin Heights

Tualatin

OR

Stabilized

Breckenridge

Madison

TN

Stabilized

Brookridge

Nashville

TN

Stabilized

Carrington Hills

Franklin

TN

Stabilized

Colonnade The

Hermitage

TN

Stabilized

Hickory Run

Hendersonville

TN

Stabilized

Legacy Hill

Nashville

TN

Stabilized

Polo Park

Nashville

TN

Stabilized

Preserve @ Brentwood The

Nashville

TN

Stabilized

Addison Apts@ The Park

Addison

TX

Stabilized

Addison Apts@ The Park I

Addison

TX

Stabilized

Addison Apts@ The Park II

Addison

TX

Stabilized

Barton Creek Landing

Austin

TX

Stabilized

Lakeline Villas

Cedar Park

TX

Stabilized

Legacy Village

Plano

TX

Stabilized

Red Stone Ranch

Cedar Park

TX

Stabilized

Residences at the Domain

Austin

TX

Stabilized

thirty377

Dallas

TX

Stabilized

Arbor Park of Alexandria

Alexandria

VA

Stabilized

Carriage Homes @ Wyndham

Glen Allen

VA

Stabilized

Circle Towers

Fairfax

VA

Stabilized

Courts at Dulles

Herndon

VA

Stabilized

Courts Huntington Station

Alexandria

VA

Stabilized

Delancey at Shirlington

Arlington

VA

Stabilized

DelRay Tower

Alexandria

VA

Stabilized

Dominion Lake Ridge

Lake Ridge

VA

Stabilized

Dominion Middle Rdi

Woodbridge

VA

Stabilized

Gayton Pointe

Richmond

VA

Stabilized

Legacy at Mayland

Richmond

VA

Stabilized

Newport Village

Alexandria

VA

Stabilized

Presidental Greens

Alexandria

VA

Stabilized

Signal Hill

Woodbridge

VA

Stabilized

Sullivan Place

Alexandria

VA

Stabilized

The Whitmore

Arlington

VA

Stabilized

Waterside@ Ironbridge

Chester

VA

Stabilized

 

--------------------------------------------------------------------------------

 

 

Wellington Place

Manassas

VA

Stabilized

989elements

Bellevue

WA

Stabilized

Ashton Bellevue

Bellevue

WA

Stabilized

Borgata

Bellevue

WA

Stabilized

CityLine

Seattle

WA

New Acquisition

Crown Pointe

Renton

WA

Stabilized

elements too

Bellevue

WA

Stabilized

Hawthorne The

Mill Creek

WA

Stabilized

Hearthstone @ Merrill Crk

Everett

WA

Stabilized

Hilltop

Renton

WA

Stabilized

Island Square

Mercer Island

WA

Stabilized

Kennedy Building The

Seattle

WA

Stabilized

Lightbox

Seattle

WA

Stabilized

Milehouse

Redmond

WA

Stabilized

Ten20

Bellevue

WA

Stabilized

Waterscape Juanita Villag

Kirkland

WA

Stabilized

 

 

 

 

Non-Multifamily

 

 

 

1745 Shea Center Drive

Highlands Ranch

CO

Commercial

Brookhaven Shopping Center

Addison

TX

Commercial

Circle Towers Office Bldg

Fairfax

VA

Commercial

Kinder Care

Addison

TX

Commercial

7 Harcourt

Boston

MA

Land

Vitruvian Park Land

Addison

TX

Land

Dublin

Dublin

CA

Land

Waterside Towers Phase II

Washington

DC

Land

Wilshire La Jolla

Los Angeles

CA

Land

 

 

 

 

 

 

 

 

UDR / KFH JV (UDR 30% Interest)

 

 

 

1301 Thomas Circle

Washington

DC

Stabilized

Portico at Silver Spring Metro

Silver Spring

MD

Stabilized

Twenty400

Arlington

VA

Stabilized

 

 

 

 

UDR / Wolff JV (UDR 48% Interest)

 

 

 

OLiVE DTLA

Los Angeles

CA

Stabilized

Parallel

Anaheim

CA

Development - Complete 2Q18

The Arbory

Hillsboro

OR

Development - Complete 3Q18

CityLine II

Seattle

WA

Development - Complete 2Q18

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

UDR / 399 Fremont JV (UDR 51% Interest)

 

 

 

399 Fremont

San Francisco

CA

Stabilized

 

 

 

 

UDR / 13th and Market JV (UDR 51% Interest)

 

 

 

13th and Market

San Diego

CA

Stabilized

 

 

 

 

UDR / Vitruvian Park JV (UDR 50% Interest)

 

 

 

Fiori on Vitruvian Park

Addison

TX

Stabilized

Savoye

Addison

TX

Stabilized

Savoye2

Addison

TX

Stabilized

Vitruvian West

Addison

TX

Development - Complete 3Q18

 

 

 

 

UDR / 3033 Wilshire JV (UDR 50% Interest)

 

 

 

3033 Wilshire

Los Angeles

CA

Stabilized

 

 

 

 

UDR / Residences on Jamboree JV (UDR 50.1% Interest)

 

 

The Residences on Jamboree

Irvine

CA

Development - Complete 1Q17

 

 

 

 

UDR / Verve Mountain View JV (UDR 50.1% Interest)

 

 

 

Verve Mountain View

Mountain View

CA

Development - Complete 2Q17

 

 

 

 

UDR / MetLife JV II (UDR 50% Interest)

 

 

 

775 Columbus Square

New York

NY

Stabilized

795 Columbus Square

New York

NY

Stabilized

801 Columbus Square

New York

NY

Stabilized

805 Columbus Square

New York

NY

Stabilized

808 Columbus Square

New York

NY

Stabilized

717 Olympic

Los Angeles

CA

Stabilized

Current

San Diego

CA

Stabilized

Acoma

Denver

CO

Stabilized

Lenox Farms

Braintree

MA

Stabilized

Lodge at Foxborough

Foxborough

MA

Stabilized

Domus

Philadelphia

PA

Stabilized

Ashton Austin

Austin

TX

Stabilized

The Olivian

Seattle

WA

Stabilized

Strata

San Diego

CA

Stabilized

Charles River Landing

Needham

MA

Stabilized

Lodge at Ames Pond

Tewksbury

MA

Stabilized

Towson Promenade

Towson

MD

Stabilized

 

--------------------------------------------------------------------------------

 

 

Crescent Falls Church

Arlington

VA

Stabilized

 

 

 

 

UDR/MetLife Development JV (UDR 50% Interest)

 

 

 

Vision on Wilshire

Los Angeles

CA

Development - Complete 2Q18

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.1.(g)

Existing Debt

 

 

 

 

 

 

 

Property Name

Entity

Allocated Balance 8/31/18

Market

Category

Type

Inwood West

UDR Inwood LLC

                                80,000,000

Boston, MA

Mortgage

Consolidated Secured Debt

Ridge at Blue Hills

UDR Ridge at Blue Hills LLC

                                25,000,000

Boston, MA

Mortgage

Consolidated Secured Debt

Thirty377

AAC Funding III LLC

                                25,000,000

Dallas, TX

Mortgage

Consolidated Secured Debt

Arbor Park of Alexandria

UDR Arbor Park LLC

                                83,603,547

Alexandria, VA

Mortgage

Consolidated Secured Debt

Newport Village

UDR Newport Village LLC

                              127,600,000

Alexandria, VA

Mortgage

Consolidated Secured Debt

TEN20

1020 Tower, LP

                                27,073,671

Bellevue, WA

Mortgage

Consolidated Secured Debt

Ashton Bellevue

Washington Vue, LP

                                45,973,701

Bellevue, WA

Mortgage

Consolidated Secured Debt

Marina Pointe

UDR Marina Pointe LLC

                                67,700,000

Los Angeles, CA

Bond

Consolidated Secured Debt

Almaden Lake Village

Governour's Square of Columbus Co. Ltd.

                                27,000,000

Monterey Peninsula, CA

Bond

Consolidated Secured Debt

Legacy Village

UDR Legacy Village LLC

                                90,000,000

Dallas, TX

FNMA-PNC VII

Consolidated Secured Debt

Cambridge Woods

Cambridge Woods LLC

                                12,449,744

Tampa, FL

FNMA-Red Capital

Consolidated Secured Debt

Polo Park

Polo Park Apartments LLC

                                23,550,371

Nashville, TN

FNMA-Red Capital

Consolidated Secured Debt

Legacy at Mayland

UDR Legacy at Mayland LLC

                                33,849,859

Richmond, VA

FNMA-Red Capital

Consolidated Secured Debt

Wellington Place at Olde Town

UDR Wellington Place LLC

                                31,372,692

Metropolitan DC

FNMA-Red Capital

Consolidated Secured Debt

The Colonnade

Tennessee Colonnade LLC

                                16,331,413

Hermitage, TN

FNMA-Red Capital

Consolidated Secured Debt

Reserve and Park at Riverbridge

UDR Okeeheelee LLC

                                39,786,919

Other Florida

FNMA-Red Capital

Consolidated Secured Debt

River Terrace

UDR River Terrace LLC

                                38,494,702

Monterey Peninsula, CA

FNMA-Red Capital

Consolidated Secured Debt

$350 Million Term Loan

UDR, Inc.

                              315,000,000

 

Unsecured

Consolidated Unsecured Debt

$350 Million Term Loan

UDR, Inc.

                                35,000,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

$400 Million Medium Term Notes

UDR, Inc.

                              400,000,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

 

--------------------------------------------------------------------------------

 

 

$150 Million Debentures

UDR, Inc.

                                15,644,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

$300 Million Medium Term Notes

UDR, Inc.

                              300,000,000

 

Unsecured

Consolidated Unsecured Debt

Commercial Paper Program

UDR, Inc.

                              420,000,000

 

Unsecured

Consolidated Unsecured Debt

US Bank $75M Working Capital Facility

UDR, Inc.

                                59,450,853

 

Unsecured

Consolidated Unsecured Debt

Wells Fargo $1.1B Revolver

UDR, Inc.

                                             -  

 

Unsecured

Consolidated Unsecured Debt

Vision on Wilshire

 

                                68,000,000

 

Construction Loan

JV- Completion Guarantee

 

 

 

 

 

 

Note: Construction loan balances reflect full commitment amount, not current
balance

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.1.(i)

Litigation

 

None.

 

 



Schedule 6.1.(i)

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.1.(r)

Transactions with Affiliates

 

None.

 

 



Schedule 6.1.(r)

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.1.(z)

Unencumbered Pool Assets

 

 

 

 

 

Description

REO Balance 

 

 

View 34

                        539,879,709

 

 

The Residences at Pacific City

                        350,832,491

 

 

95 Wall Street

                        333,130,830

 

 

345 Harrison

                        303,194,947

 

 

10 Hanover Square

                        274,364,281

 

 

100 Pier 4

                        222,624,893

 

 

Circle Towers

                        160,107,125

 

 

21 Chelsea

                        157,718,816

 

 

The Residences at Bella Terra

                        151,924,564

 

 

Channel @ Mission Bay

                        150,492,427

 

 

Eight 80 Newport Beach (I)

                        150,163,209

 

 

Jefferson at Marina del Rey

                        148,455,714

 

 

Courts at Huntington Station

                        143,266,038

 

 

Eight 80 Newport Beach (II)

                        142,162,114

 

 

27 Seventy Five Mesa Verde I

                        141,657,331

 

 

Steele Creek

                        140,938,015

 

 

Edgewater

                        126,443,389

 

 

DelRay Tower

                        126,430,104

 

 

Eleven55 Ripley

                        124,984,136

 

 

Capitol View on 14th

                        124,677,809

 

 

Island Square

                        117,000,398

 

 

27 Seventy Five Mesa Verde II

                        116,189,038

 

 

Sullivan Place

                        114,861,253

 

 

Elements Too

                        112,949,978

 

 

Courts at Dulles

                        106,869,094

 

 

Garrison Square

                        106,659,410

 

 

View 14

                        105,410,582

 

 

388 Beale

                           99,195,348

 

 

CityLine

                           97,162,537

 

 

Delancey at Shirlington

                           92,747,410

 

 

Los Alisos at Mission Viejo

                           87,967,138

 

 

Signal Hill Apartments

                           84,483,630

 

 

Tierra Del Rey

                           83,637,561

 

 

CitySouth

                           81,537,917

 

 

1200 East West

                           79,959,935

 

 

2000 Post Street

                           76,507,448

 

 

Waterscape

                           76,237,217

 

 

Verano at Town Square

                           73,701,714

 

 

Residences at the Domain

                           72,623,220

 

 

14 North

                           72,548,176

 

 

1818 Platinum Triangle

                           71,419,423

 

 

 

--------------------------------------------------------------------------------

 

 

Milehouse

                           69,279,703

 

 

Harbor at Mesa Verde

                           69,062,735

 

 

20 Lambourne

                           66,510,049

 

 

Domain College Park

                           65,903,466

 

 

Andover House

                           65,631,143

 

 

Waterside Towers

                           63,715,634

 

 

The Vintage Lofts at West End

                           63,414,957

 

 

The Pointe At Harden Ranch

                           61,379,103

 

 

Highlands Of Marin

                           58,916,409

 

 

MacAlpine Place

                           57,613,265

 

 

989elements residential

                           57,389,966

 

 

Beach & Ocean

                           51,939,766

 

 

27 Seventy Five Mesa Verde III

                           51,101,402

 

 

Inlet Bay

                           48,818,097

 

 

Domain Brewers Hill

                           47,224,819

 

 

Lightbox

                           46,256,775

 

 

Huntington Vista

                           45,021,404

 

 

345 Harrison Land

                           44,833,511

 

 

The Hawthorne Apartments

                           43,763,424

 

 

Hearthstone at Merrill Creek

                           43,743,096

 

 

Marina Playa

                           43,101,619

 

 

The Whitmore

                           42,600,525

 

 

Presidential Greens

                           41,867,302

 

 

Barton Creek Landing

                           41,263,839

 

 

Carriage Homes at Wyndham

                           40,986,305

 

 

Carrington Hills

                           39,452,504

 

 

Calvert's Walk

                           37,472,762

 

 

The Preserve at Brentwood

                           37,332,356

 

 

Gayton Pointe Townhomes

                           36,598,691

 

 

Ridgewood -apts side

                           36,278,615

 

 

Borgata Apartment Homes

                           36,078,066

 

 

Highlands of Marin Phase II

                           35,132,073

 

 

Altamira Place Apartment Homes

                           34,321,119

 

 

Arbors at Lee Vista DCO

                           34,303,598

 

 

Cambridge Court

                           33,233,595

 

 

Windemere at Sycamore Highland

                           33,137,781

 

 

The Kennedy Building

                           31,353,973

 

 

Wilshire at LaJolla

                           31,202,480

 

 

Rosebeach

                           30,915,766

 

 

VPDEV 2 LLC

                           29,764,056

 

 

Birch Creek

                           29,450,505

 

 

Bay Terrace

                           28,986,623

 

 

Hunt Club

                           28,372,900

 

 

Los Altos

                           27,925,890

 

 

Ashton @ Waterford

                           27,102,834

 

 

Red Stone Ranch

                           26,075,599

 

 

1745 Shea Center I

                           24,847,952

 

 

Dominion Middle Ridge

                           24,565,317

 

 

Regatta Shore

                           24,549,878

 

 

 

--------------------------------------------------------------------------------

 

 

Hickory Run

                           24,105,038

 

 

Waterside At Ironbridge

                           24,098,556

 

 

Lakewood Place

                           23,854,791

 

 

Lakeline Villas

                           23,420,435

 

 

The Breyley Apartments

                           22,584,018

 

 

Foxborough

                           22,486,053

 

 

Lotus Landing

                           22,029,401

 

 

Alafaya Woods

                           21,617,592

 

 

Boronda Manor

                           21,514,425

 

 

The Pointe At Northridge

                           21,289,898

 

 

Tualatin Heights

                           20,405,021

 

 

Dominion Lake Ridge

                           19,496,662

 

 

Clipper Pointe Apartments

                           18,912,154

 

 

Missions at Back Bay

                           17,935,416

 

 

Summit West

                           17,851,652

 

 

Crowne Pointe

                           17,591,992

 

 

Legacy Hill

                           17,175,912

 

 

Seville On The Green

                           15,772,675

 

 

Seabrook

                           15,525,371

 

 

Hilltop

                           15,315,300

 

 

Ashton at Dublin Station

                           15,243,381

 

 

Addison Apts at The Park I

                           14,812,983

 

 

Breckenridge

                           14,720,216

 

 

The Pointe At Westlake

                           14,009,613

 

 

Laurel Tree

                           13,459,886

 

 

Brookridge

                           12,932,438

 

 

2000 Post III

                           12,552,256

 

 

Springhaven

                           12,104,953

 

 

Waterside land

                           12,083,734

 

 

Addison Apts at The Park II

                           11,834,157

 

 

Garden Court

                           11,203,525

 

 

VP Parcel 203

                           10,138,034

 

 

Garden Oaks

                             9,879,705

 

 

Brookhaven Tom Thumb Shopping

                             9,867,224

 

 

Commons at Town Square

                             9,828,601

 

 

VP Parcel 202

                             9,431,049

 

 

Brookhaven North

                             9,424,537

 

 

Circle Towers Office Bldg

                             7,592,333

 

 

Vitruvian Land

                             6,995,554

 

 

Brookhaven South

                             6,814,215

 

 

7 Harcourt

                             6,742,086

 

 

Spring Valley Road

                             4,731,133

 

 

Elements Too Commercial

                             4,699,353

 

 

Waterside Townhomes

                             4,597,457

 

 

View 34 Commercial

                             3,957,442

 

 

Mission Bay Commercial

                             3,531,363

 

 

100 Pier 4 Commercial

                             3,519,861

 

 

United Dominion Realty LP

                             3,069,298

 

 

View 14 Commercial

                             2,911,627

 

 

 

--------------------------------------------------------------------------------

 

 

UDR, Inc.

                             2,648,904

 

 

Capitol View on 14th Retail

                             2,205,815

 

 

Addison Apts at The Park

                             1,600,983

 

 

DelRay Tower Commercial

                             1,184,325

 

 

VP Monument Sign

                             1,133,251

 

 

Lighthouse LLC

                                856,232

 

 

989elements retail

                                780,199

 

 

Burger House

                                770,000

 

 

Domain College Park Commercial

                                498,842

 

 

95 Wall Street Commercial

                                418,859

 

 

Waterscape Commercial

                                364,190

 

 

Eleven55 Ripley Commercial

                                325,392

 

 

Island Square Commercial

                                314,169

 

 

10 Hanover Square Commercial

                                208,230

 

 

Bella Terra Commercial

                                182,487

 

 

Sullivan Place Commercial

                                106,751

 

 

1200 East West Commercial

                                   72,409

 

 

Borgata Commercial

                                   70,028

 

 

Sullivan Place Shuttle Bus

                                   64,623

 

 

Clipper Pointe Commercial

                                   50,186

 

 

2000 Post Commercial

                                   43,582

 

 

The Kennedy Commercial

                                   37,962

 

 

Steele Creek Commercial

                                   36,785

 

 

DCO Holdings Inc

                                   35,713

 

 

Marina Playa Commercial

                                   18,712

 

 

Circle Towers Retail Comm

                                   18,490

 

 

VP Parcel 302

                                   14,595

 

 

Management Co. Services, Inc.

                                     9,022

 

 

Delancey at Shirlington Commer

                                     3,343

 

 

Verano at Town Sq Commercial

                                     2,741

 

 

388 Beale Commercial

                                     2,611

 

 

Milehouse Commercial

                                     1,776

 

 

Total Unencumbered REO

                     8,958,336,359

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 12.1.

Address for Notice to Issuing Banks and Swingline Lenders

Issuing Banks / Swingline Lenders:

 

Wells Fargo Bank, National Association:

 

Address as Issuing Bank:

 

Wells Fargo Bank, National Association
333 S. Grand Avenue, 9th Floor
Los Angeles, California 90071
Attn: Kevin Stacker, Senior Vice President
Telephone:      213-253-7450

E-mail:  kevin.a.stacker@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association
1512 Eureka Road, Suite 350
Roseville, California 95661
Attn: Patty Cabrera
Telephone:      916-787-4526

E-mail:  pcabrera@wellsfargo.com

 

Address as Swingling Lender:

 

Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Kirby Wilson
Telecopier:      866-595-7863
Telephone:      612-667-6009

 

JPMorgan Chase Bank, N.A.:

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4th Floor

Tampa, Florida 33610

Attn: Standby LC Unit

Telecopier:      856-294-5267

Telephone:      800-364-1969

 



Schedule 12.1.

--------------------------------------------------------------------------------

 

 

 

PNC Bank, National Association:

 

PNC Bank, National Association

201 E. 5th Street, Mail Stop B1-BM01-02-2

Cincinnati, Ohio 45202

Attn: Christine Veley

Telecopier: 888-614-9134

Telephone: 513-651-8482

Email: christine.veley@pnc.com

 

U.S. Bank National Association:

 

U.S. Bank National Association

950 17th Street, 3rd Floor

Denver, Colorado 80202

Attn: Benjamin Kuruvila

Telecopier: 303-585-4199

Telephone: 303-585-4154

 

Regions Bank:

 

Regions Bank

1900 5th Avenue North 15th Floor

Birmingham, Alabama 35203

Attn: Jule Ann Martin

Telecopier: 205-261-7939

Telephone: 205-326-5651

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
[Revolving][Term Loan] Lender][their respective capacities as [Revolving][Term
Loan] Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the] [any] Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and

--------------------------------------------------------------------------------

1         For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2         For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3         Select as appropriate.

4         Include bracketed language if there are either multiple Assignors or
multiple Assignees.





A-1

--------------------------------------------------------------------------------

 

 

assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.         Assignor[s]:    __________________

__________________

[Assignor [is] [is not] a Defaulting Lender]

2.         Assignee[s]:    __________________

__________________


            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]

3.         Borrower:        UDR, Inc., a Maryland corporation

4.         Administrative Agent:            Wells Fargo Bank, National
Association,
                                                            as the
administrative agent under the Credit Agreement

5.         Credit Agreement:                 The $1,450,000,000 First Amended
and Restated Credit Agreement, dated as of September 27, 2018, among UDR, Inc.,
a Maryland corporation, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other parties thereto

6.         Assigned Interest[s]:

 

 

 

 

 

 

 

 

Assignor[s]5

Assignee[s]6

Facility Assigned7

Aggregate Amount of Commitment/Loans for all Lenders8

Amount of Commitment/
Loans Assigned8

Percentage Assigned of Commitment/ Loans9

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 


[7.        Trade
Date:                                                                 ]10

[Page break]

--------------------------------------------------------------------------------

5         List each Assignor, as appropriate.

6         List each Assignee, as appropriate.

7         Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Credit Commitment,” “Term Loan Commitment,” etc.)

8         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

9         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.



A-2

--------------------------------------------------------------------------------

 

 

10       To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.





A-3

--------------------------------------------------------------------------------

 

 

 

Effective Date:            , 20  [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S]11

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

 

ASSIGNEE[S]12

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

--------------------------------------------------------------------------------

11       Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).

12       Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).





A-4

--------------------------------------------------------------------------------

 

 

 

[Consented to and]13 Accepted:

    

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

  Administrative Agent

 

 

 

 

 

 

 

 

By: _______________________________________

 

 

Name:  ____________________________________

 

 

Title:  _____________________________________

 

 

 

 

 

 

 

 

[Consented to:]14

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

By: _______________________________________

 

 

Name:  ____________________________________

 

 

Title:  _____________________________________

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

13       To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

14       To be added only if the consent of the Borrower and/or other parties
(e.g. Swingline Lenders, Issuing Banks) is required by the terms of the Credit
Agreement.





A-5

--------------------------------------------------------------------------------

 

 

ANNEX 1

UDR, INC.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1       Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral  thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect  to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the financial statements referenced in Section
5.1(k) thereof or of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on  such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents,





A-6

--------------------------------------------------------------------------------

 

 

 

and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date specified for this Assignment and Assumption.  The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 



A-7

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

FORM OF BID RATE NOTE

September 27, 2018

FOR VALUE RECEIVED, the undersigned, UDR, INC., a Maryland corporation (the
“Borrower”), hereby unconditionally promises to pay to _________________________
or registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the aggregate unpaid principal amount of Bid Rate Loans made by the
Lender to the Borrower under the Credit Agreement (defined below), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Bid Rate Loan, at such
office at the rates and on the dates provided in the Credit Agreement.

This Bid Rate Note is one of the “Bid Rate Notes” referred to in the First
Amended and Restated Credit Agreement, dated as  of September 27, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 12.5. thereof, the Administrative
Agent, and the other parties thereto, and evidences Bid Rate Loans made by the
Lender thereunder.  Terms used but not otherwise defined in this Bid Rate Note
have the respective meanings assigned to them in the Credit Agreement.  The
Credit Agreement provides for the acceleration of the maturity of this Bid Rate
Note upon the occurrence of certain events and for prepayments of Bid Rate Loans
upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Bid Rate Note.

THIS BID RATE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Following Page]

 





B-1

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ___________________________________

 

Title: ____________________________________

 

 

 

 



B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT, dated as of __________, 20__ (the “Agreement”) by
and among                                     (the “Designating
Lender”),                          (the “Designated Lender”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Designating Lender is a Lender under that certain First Amended and
Restated Credit Agreement, dated as of September 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among UDR, Inc., a Maryland corporation (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto;

WHEREAS, pursuant to Section 12.5.(g) of the Credit Agreement, the Designating
Lender desires to designate the Designated Lender as its “Designated Lender”
under and as defined in the Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.  Designation.  Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.3. of the
Credit Agreement.  Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender.  The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

Section 2.  Designating Lender Not Discharged.  Notwithstanding the designation
of the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 11.6. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.

Section 3.  No Representations by Designating Lender.  The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability,





C-1

--------------------------------------------------------------------------------

 

 

 

genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto and (b) the financial condition of the
Borrower, any other Loan Party or any other Subsidiary of the Borrower or the
performance or observance by the Borrower or any other Loan Party of any of its
obligations under any Loan Document to which it is a party or any other
instrument or document furnished pursuant thereto.

Section 4.  Representations and Covenants of Designated Lender.  The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XII of the Credit Agreement.  Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and (iii)
meets the requirements of a “Designated Lender” contained in the definition of
such term contained in the Credit Agreement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
(including without limitation the Loan Documents) as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (c)
confirms that it has, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on such financial statements and such
other documents and information, made its own credit analysis and decision to
become a Designated Lender under the Credit Agreement; (d) appoints and
authorizes the Administrative Agent to take such action as contractual
representative on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof
together with such powers as are reasonably incidental thereto; and (e) agrees
that it will become a party to and shall be bound by the Credit Agreement, the
other Loan Documents to which the other Lenders are a party on the Effective
Date (defined below) and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Designated Lender. 
The Designated Lender  also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation.  The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Administrative Agent shall
have no duty or responsibility whatsoever, either initially or on a continuing
basis, to provide the Designated Lender with any credit or other information
with respect to the Borrower, any other Loan Party or any other Subsidiary or to
notify the Designated Lender of any Default or Event of Default.

Section 5.  Appointment of Designating Lender as Attorney-In-Fact.  The
Designated Lender hereby appoints the Designating Lender as the Designated
Lender’s agent and attorney-in-fact, and grants to the Designating Lender an
irrevocable power of attorney, to receive any and all payments to be made for
the benefit of the Designated Lender under the Credit Agreement, to deliver and
receive all notices and other communications under the Credit Agreement and
other Loan Documents and to exercise on the Designated Lender’s behalf all
rights to vote and to grant and make approvals, waivers, consents of amendments
to or under the Credit Agreement or other Loan Documents.  Any document executed
by the Designating Lender on the Designated Lender’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the





C-2

--------------------------------------------------------------------------------

 

 

 

Designated Lender.  The Borrower, the Administrative Agent and each of the
Lenders may rely on and are beneficiaries of the preceding provisions.

Section 6.  Acceptance by the Administrative Agent.  Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and (ii)
pay to the Administrative Agent the fee, if any, payable under the applicable
provisions of the Credit Agreement whereupon this Agreement shall become
effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

Section 7.  Effect of Designation.  Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.3. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable.  Notwithstanding the foregoing, the Designating Lender, as agent for
the Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

Section 8.  Indemnification of Designated Lender.  The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

Section 9.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

Section 12.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.





C-3

--------------------------------------------------------------------------------

 

 

 

Section 13.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

 





C-4

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

 

 

EFFECTIVE DATE:  ___________________

 

_____________________________________

 

 

 

DESIGNATING LENDER:

 

 

 

[NAME OF DESIGNATING LENDER]

 

 

 

 

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

 

 

 

DESIGNATED LENDER:

 

 

 

[NAME OF DESIGNATED LENDER]

 

By:  _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

 

 

 

Accepted as of the date first written above.

    

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By: _________________________________

 

 

Name:  ______________________________

 

 

Title:  _______________________________

 

 

 

 

 

 

 

 



C-5

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 


Borrower: UDR, Inc., a Maryland corporation


Administrative Agent: Wells Fargo Bank, National Association, as administrative
agent


Loan: Loan number 1005746 made pursuant to that certain “First Amended and
Restated Credit Agreement,” dated as of September 27, 2018, among Borrower,
Administrative Agent, Lenders, and the other parties thereto, as amended from
time to time


Effective Date: September 27, 2018


Check applicable box:

X   New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

◻   Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement.  All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

 

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

(1)  to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)  to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)  to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).





D-1

--------------------------------------------------------------------------------

 

 

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 





D-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

Individual’s Name

Title

1.

 

 

2.

 

 

3.

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit.  All wire instructions must be
in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

 

2.

 

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 





D-3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

Individual’s Name

Title

1.

 

 

2.

 

 

3.

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit.  All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

2.

 

3.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:





D-4

--------------------------------------------------------------------------------

 

 

 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

UDR, INC.,

    

 

a Maryland corporation

 

 

 

 

 

By: ______________________

 

 

Name:  ___________________

 

 

Title:  ____________________

 

 

 

 

 





D-5

--------------------------------------------------------------------------------

 

 

 

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions.  The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, National Association,
associated with the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests.  Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in
writing.  Disbursement Requests will only be accepted from the applicable
Authorized Representatives designated in the Disbursement Instruction
Agreement.  Disbursement Requests will be processed subject to satisfactory
completion of Administrative Agent’s customer verification
procedures.  Administrative Agent is only responsible for making a good faith
effort to execute each Disbursement Request and may use agents of its choice to
execute Disbursement Requests.  Funds disbursed pursuant to a Disbursement
Request may be transmitted directly to the Receiving Bank, or indirectly to the
Receiving Bank through another bank, government agency, or other third party
that Administrative Agent considers to be reasonable.  Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each Disbursement will be made.  Administrative Agent may delay or
refuse to accept a Disbursement Request if the Disbursement would:  (i) violate
the terms of this Agreement; (ii) require use of a bank unacceptable to
Administrative Agent or Lenders or prohibited by government authority; (iii)
cause Administrative Agent or Lenders to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause
Administrative Agent or Lenders to violate any applicable law or regulation.

Limitation of Liability.  Administrative Agent, Issuing Banks, Swingline Lenders
and Lenders shall not be liable to Borrower or any other parties for:  (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
any Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Banks’s,
any Swingline Lender’s or any Lender’s control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent, any
Issuing Bank, any Swingline Lender any Lender or Borrower knew or should have
known the likelihood of these damages in any situation.  Neither Administrative
Agent, any Issuing Bank, any Swingline Lender nor any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY
SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided.  Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (i) made in Borrower’s name and accepted by Administrative Agent in
good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements.  A Disbursement Request expressed in US Dollars
will be sent in US Dollars, even if the Receiving Party or Receiving Bank is
located outside the United States.  Administrative Agent will not execute
Disbursement Requests expressed in foreign currency unless permitted by the
Credit Agreement.

Errors.  Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests.  Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.





D-6

--------------------------------------------------------------------------------

 

 

 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

 

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

 





D-7

--------------------------------------------------------------------------------

 

 

 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

 

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

 



D-8

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

FORM OF GUARANTY

THIS GUARANTY dated as of September 27, 2018 (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain First Amended and
Restated Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among UDR, Inc., a Maryland corporation (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, the Issuing Banks and the Swingline
Lenders (the Administrative Agent, the Lenders, the Swingline Lenders and the
Issuing Banks, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, any Issuing Bank, any Swingline Lender or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Term Loans, Bid Rate Loans and Swingline Loans, and the Reimbursement
Obligations, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender, any Issuing Bank, any





E-1

--------------------------------------------------------------------------------

 

 

 

Swingline Lender or the Administrative Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan  Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)         (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document, instrument or agreement evidencing or relating to any Guarantied
Obligations (the “Guarantied Documents”), or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, any Guarantied Document or any assignment or
transfer of any Guarantied Document;

(b)         any lack of validity or enforceability of any Guarantied Document or
any assignment or transfer of any Guarantied Document;

(c)         any furnishing to any of the Guarantied Parties of any security for
any of the Guarantied Obligations, or any sale, exchange, release or surrender
of, or realization on, any collateral securing any of the Guarantied
Obligations;

(d)         any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;





E-2

--------------------------------------------------------------------------------

 

 

 

(e)         any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f)         any act or failure to act by any Loan Party or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
any other Loan Party or any other Person to recover payments made under this
Guaranty;

(g)         any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

(h)         any application of sums paid by any Loan Party or any other Person
with respect to the liabilities of any Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i)          any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;

(j)          any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by any Loan Party or any other Person against any Guarantied
Party;

(k)         any change in the corporate existence, structure or ownership of any
Loan Party;

(l)          any statement, representation or warranty made or deemed made by or
on behalf of any Loan Party under any Guarantied Document, or any amendment
hereto or thereto, proves to have been incorrect or misleading in any respect;
or

(m)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement any Guarantied Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against any Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Guarantied Parties shall elect.

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties





E-3

--------------------------------------------------------------------------------

 

 

 

made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Guarantied Documents, as if the same were set
forth herein in full.

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.





E-4

--------------------------------------------------------------------------------

 

 

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether  of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.  Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from or any
other Loan Party on account of or in any manner in respect of any Junior Claim
until all of the Guarantied Obligations have been indefeasibly paid in full.

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the





E-5

--------------------------------------------------------------------------------

 

 

 

Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions.  This
Section is intended solely to preserve the rights of the Administrative Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Guarantied Parties that
would not otherwise be available to such Person under the Avoidance Provisions.

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 17.  WAIVER OF JURY TRIAL.

(a)         EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b)         EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE





E-6

--------------------------------------------------------------------------------

 

 

 

PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c)         THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest
error.  The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.





E-7

--------------------------------------------------------------------------------

 

 

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to  each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6
of the Credit Agreement.

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided,  however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.





E-8

--------------------------------------------------------------------------------

 

 

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 28.  Trustees, Etc. Not Liable.  IN THE CASE OF ANY GUARANTOR THAT IS A
TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH GUARANTOR
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR.  ALL PERSONS DEALING WITH SUCH
GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH GUARANTOR FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION OWING BY SUCH GUARANTOR
HEREUNDER.  THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY.

Section 29.  Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents.  Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties for punitive damages
in respect of any claim in connection with, arising out of, or in any way
related to, this Guaranty, any of the other Guarantied Documents, or any of the
transactions contemplated by thereby.

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

Section 31.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired  or terminated.  Subject to Section 10 of this
Guaranty, this Section shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
Applicable Law against any other Loan Party in respect of any payment of
Guarantied Obligations.  Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time,





E-9

--------------------------------------------------------------------------------

 

 

 

if ever, that such Guarantor shall cease to be a Guarantor in accordance with
the applicable provisions of the Loan Documents.

Section 32.  Definitions.  (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and





E-10

--------------------------------------------------------------------------------

 

 

 

liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided,  however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guarantied Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b)         As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.13. of the Credit Agreement, and (c) the successors and permitted
assigns of the foregoing.

(c)         Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

Section 33.    Amendment and Restatement; No Novation.  This Guaranty
constitutes an amendment and restatement of the Guaranty, dated October 20, 2015
(the “Existing Guaranty”), delivered in connection with the Existing Agreements,
and shall be effective from and after the date hereof and shall supersede the
Existing Guaranty in all respects.  The execution and delivery of this Guaranty
shall not constitute a novation of any obligations owing to the Lenders, the
Administrative Agent or any other party, as applicable, under the Existing
Guaranty based on facts or events occurring or existing prior to the execution
and delivery of this Guaranty.





E-11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

GUARANTOR:

 

 

 

UNITED DOMINION REALTY, L.P.,

 

 a Delaware limited partnership

 

 

 

By: UDR, Inc., a Maryland corporation

 

 

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o UDR, Inc.

 

1745 Shea Center Drive, Suite 200

 

Highlands Ranch, Colorado  80129

 

Attention:  Treasurer

 

Telecopier Number:  (720) 283-2451

 

Telephone Number:  (720) 283-6131

 





E-12

--------------------------------------------------------------------------------

 

 

 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of __________, _____, executed and delivered
by ________________________, a ______________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain First Amended and Restated
Credit Agreement, dated as of September 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among UDR, Inc., a Maryland corporation (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the other Guarantied Parties.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty, dated as of September 27, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

(a)         irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);





E-13

--------------------------------------------------------------------------------

 

 

 

(b)         makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

(c)         consents and agrees to each provision set forth in the Guaranty.

Section 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

[Signature[s] on Following Page]





E-14

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

 

 

c/o UDR, Inc.

 

1745 Shea Center Drive, Suite 200

 

Highlands Ranch, Colorado  80129

 

Attention:  Treasurer

 

Telecopier Number:  (720) 283-2451

 

Telephone Number:  (720) 283-6131

 

 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:  _______________________________________

 

Name: __________________________________

 

Title: ___________________________________

 

 

 

 

 

 



E-15

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

FORM OF NOTICE OF CONTINUATION

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

1.          The requested date of such Continuation is ____________, 20__.

2.          The Class of Loans subject to such Continuation is [Revolving]
[Term] Loans.

3.          The aggregate principal amount of the Loans subject to such
Continuation is $____________________ and the portion of such principal amount
subject  to such Continuation is $____________________.

4.         The current Interest Period of the Loans subject to such Continuation
ends on ____________, 20__.

5.          The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

☐  seven days

☐  one month

☐  three months

☐  six months





F-1

--------------------------------------------------------------------------------

 

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or will exist and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

[Signature on Following Page]





F-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



F-3

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

FORM OF NOTICE OF CONVERSION

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

1.          The requested date of such Conversion is ____________, 20__.

2.          The Class of Loans to be Converted is [Revolving] [Term] Loans.

3.          The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

☐  Base Rate Loan

☐  LIBOR Loan

4.          The aggregate principal amount of the Loans subject to the requested
Conversion is $____________________ and the portion of such principal amount
subject to such Conversion is $____________________.

5.          The amount of such Loans to be so Converted is to be converted into
Loans of the following Type:

 





G-1

--------------------------------------------------------------------------------

 

 

 

[Check one box only]

☐  Base Rate Loan

☐  LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐  seven days

☐  one month

☐  three months

☐  six months

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or will exist and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.]15

[Signature on Following Page]

 

--------------------------------------------------------------------------------

15       Include this paragraph only in the case of a conversion of Base Rate
Loans into LIBOR Loans.





G-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



G-3

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

FORM OF NOTICE OF REVOLVING BORROWING

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

1.          Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower
hereby requests that the Lenders make Revolving Loans to the Borrower in an
aggregate amount equal to $_______________.

2.          The Borrower requests that such Revolving Loans be made available to
the Borrower on _____________, 20__.

3.          The proceeds of such Revolving Loans will be used for
____________________________________, which is consistent with Section 7.8. of
the Credit Agreement.

4.          The Borrower hereby requests that such Revolving Loans be of the
following Type:

[Check one box only]

☐  Base Rate Loan

☐  LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐  seven days

☐  one month

☐  three months

☐  six months





H-1

--------------------------------------------------------------------------------

 

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.16. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents.  In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article VI. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

[Signature on Following Page]





H-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



H-3

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

FORM OF NOTICE OF SWINGLINE BORROWING

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

1.          Pursuant to Section 2.5.(b) of the Credit Agreement, the Borrower
hereby requests that [Wells Fargo Bank, National Association] [JPMorgan Chase
Bank, N.A.][PNC Bank, National Association][U.S. Bank National
Association][Regions Bank], in its capacity as a Swingline Lender, make a
Swingline Loan to the Borrower in an amount equal to $_______________.

2.          The Borrower requests that such Swingline Loan be made available to
the Borrower on _____________, 20__.

3.          The proceeds of this borrowing of such Swingline Loans will be used
for __________________________, which is consistent with the terms of
Section  7.8. of the Credit Agreement.

The Borrower hereby certifies to the Administrative Agent, the Swingline Lenders
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16. of the Credit Agreement would be violated; and (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of





I-1

--------------------------------------------------------------------------------

 

 

 

a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article VI. of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made.

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5.(b) of the Credit Agreement.

[Signature on Following Page]





I-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



I-3

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

FORM OF NOTICE OF TERM LOAN BORROWING

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

1.          Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower
hereby requests that the Lenders make Term Loans to the Borrower in an aggregate
amount equal to $_______________.

2.         The Borrower requests that such Term Loans be made available to the
Borrower on ____________, 20__.

3.          The proceeds of such Term Loans will be used for
_______+___________________________, which is consistent with Section 7.8. of
the Credit Agreement.

4.          The Borrower hereby requests that such Term Loans be of the
following Type:

[Check one box only]

☐  Base Rate Loan

☐  LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐  seven days

☐  one month

☐  three months

☐  six months





J-1

--------------------------------------------------------------------------------

 

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Term Loans,
and immediately after making such Term Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Term Loans contained in Article VI. of
the Credit Agreement will have been satisfied at the time such Term Loans are
made.

[Signature on Following Page]





J-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



J-3

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

FORM OF REVOLVING NOTE

 

 

 

$_______________

 

September 27, 2018

 

FOR VALUE RECEIVED, the undersigned, UDR, INC., a Maryland corporation (the
“Borrower”), hereby unconditionally promises to pay to
_________________________or registered assigns (the “Revolving Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
____________________ AND ____/100 DOLLARS ($____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Revolving Lender to the Borrower under the Credit Agreement (defined
below)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in the First
Amended and Restated Credit Agreement, dated as of September 27, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 12.5. thereof, the Administrative
Agent, and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof.  Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.  The Credit Agreement provides for the acceleration of the maturity
of this Revolving Note upon the occurrence of certain events and for prepayments
of Revolving Loans upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated _ __,
20  , in the original principal amount of $          previously delivered to the
Revolving Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]1

--------------------------------------------------------------------------------

1        Language to be included in case of an assignment and need to issue a
replacement note to an existing Revolving Lender, either because such Revolving
Lender’s Commitment has increased or decreased from what it was initially.





K-1

--------------------------------------------------------------------------------

 

 

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Following Page]





K-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



K-3

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

FORM OF SWINGLINE NOTE

 

 

 

$25,000,000

 

September 27, 2018

 

FOR VALUE RECEIVED, the undersigned, UDR, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to _________________________ or registered
assigns (the “Swingline Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

This Swingline Note is one of the “Swingline Notes” referred to in the First
Amended and Restated Credit Agreement, dated as of September 27, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 12.5. thereof, the Administrative
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder.  Terms used but not otherwise defined in this Swingline
Note have the respective meanings assigned to them in the Credit Agreement.  The
Credit Agreement provides for the acceleration of the maturity of this Swingline
Note upon the occurrence of certain events and for prepayments of Swingline
Loans upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Swingline Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Following Page]





L-1

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



L-2

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

FORM OF TERM NOTE

 

 

 

$_______________

 

September 27, 2018

 

FOR VALUE RECEIVED, the undersigned, UDR, INC., a Maryland corporation (the
“Borrower”), hereby unconditionally promises to pay to _________________________
or registered assigns (the “Term Loan Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
its address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or
at such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of ____________________ AND ____/100 DOLLARS
($_______________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loan made by the Term Loan Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

This Term Note is one of the “Term Notes” referred to in the First Amended and
Restated Credit Agreement, dated as of September 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof.  Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement.  The Credit
Agreement provides for the acceleration of the maturity of this Term Note upon
the occurrence of certain events and for prepayments of Term Loans upon the
terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Note.

[This Term Note is given in replacement of the Term Note dated ______ __, 20__,
in the original principal amount of $________ previously delivered to the Term
Loan Lender under the Credit Agreement.  THIS TERM NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]1

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

--------------------------------------------------------------------------------

1         Language to be included in case of an assignment or other need to
issue a replacement note to an existing Term Loan Lender.





M-1

--------------------------------------------------------------------------------

 

 

 

[Signature on Following Page]





M-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



M-3

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

FORM OF BID RATE QUOTE REQUEST

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

1.          The Borrower hereby requests Bid Rate Quotes for the following
proposed Bid Rate Borrowings:

 

 

 

 

 

Borrowing Date

 

Amount1

 

Type2

 

Interest Period3

 

____________, 20__

$____________

____________

_____ days

 

 

2.          The Borrower’s Credit Rating, as applicable, as of the date hereof
is:

S&P                 ______

Moody’s          ______

Fitch                ______

3.          The proceeds of this Bid Rate borrowing will be used for the
following purpose:  ___________________________________, which is consistent
with Section 7.8. of the Credit Agreement.

--------------------------------------------------------------------------------

1         Minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

2         Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin
(for LIBOR Margin Loan).

3         Must be between 7 and 180 days.





N-1

--------------------------------------------------------------------------------

 

 

 

4.          After giving effect to the Bid Rate Borrowing requested herein, the
total amount of Bid Rate Loans outstanding shall be $_______________.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.16. of the
Credit Agreement would be violated; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Bid Rate Loans contained in Article
VI. of the Credit Agreement will have been satisfied at the time such Bid Rate
Loans are made.

[Signature on Following Page]





N-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

 

 

 

UDR, INC.,

 

a Maryland corporation

 

 

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 

 

 



N-3

--------------------------------------------------------------------------------

 

 

EXHIBIT O

 

FORM OF BID RATE QUOTE

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

In response to the Borrower’s Bid Rate Quote Request dated ____________, 20__,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:

1.          Quoting Lender:_____________________________

2.          Person to contact at quoting Lender: _____________________________

3.          The undersigned offers to make Bid Rate Loan(s) in the following
principal amount(s), for the following Interest Period(s) and at the following
Bid Rate(s):

 

 

 

 

 

 

Borrowing Date

Amount1

Type2

Interest Period3

Bid Rate

_________, 20__

$___________

____________

_____ days

_____ %

_________, 20__

$___________

____________

_____ days

_____ %

_________, 20__

$___________

____________

_____ days

_____ %

_________, 20__

$___________

____________

_____ days

_____ %

 

--------------------------------------------------------------------------------

1         Minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

2         Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin
(for LIBOR Margin Loan).

3         Must be between 7 and 180 days.



O-1

--------------------------------------------------------------------------------

 

 



O-2

--------------------------------------------------------------------------------

 

 

 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

[Signature on Following Page]





O-3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.

 

[NAME OF QUOTING LENDER]

 

 

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



O-4

--------------------------------------------------------------------------------

 

 

EXHIBIT P

 

FORM OF BID RATE QUOTE ACCEPTANCE

__________, 20          __

Wells Fargo Bank, National Association, as
 Administrative Agent
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn:  Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, 20__:

 

Quote Date

Quoting Lender

Type

Amount Accepted

_____________, 20__

________________

_____________

$_____________

_____________, 20__

________________

_____________

$_____________

_____________, 20__

________________

_____________

$_____________

_____________, 20__

________________

_____________

$_____________

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.16. of the
Credit Agreement would be violated; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified





P-1

--------------------------------------------------------------------------------

 

 

 

by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents.  In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Bid Rate Loans
contained in Article VI. of the Credit Agreement will have been satisfied at the
time such Bid Rate Loans are made.

[Signature on Following Page]





P-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

UDR, INC.,

 

a Maryland corporation

 

 

 

By:  _____________________________________

 

Name: ________________________________

 

Title: _________________________________

 

 

 

 



P-3

--------------------------------------------------------------------------------

 

 

EXHIBIT Q-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among UDR, Inc., a Maryland
corporation (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W‑8BEN or W‑8BEN‑E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]


By:  _______________________________________

 

Name: __________________________________

 

Title: ___________________________________

 

 

 

Date:  ________ __, 20__

 

 

 

 

 

 



Q-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among UDR, Inc., a Maryland
corporation (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]


By:  _______________________________________

 

Name: __________________________________

 

Title: ___________________________________

 

 

 

Date:  ________ __, 20__

 

 

 

 

 



Q-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among UDR, Inc., a Maryland
corporation (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]


By:  _______________________________________

 

Name: __________________________________

 

Title: ___________________________________

 

 

 

Date:  ________ __, 20__

 

 

 

 

 



Q-3-1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among UDR, Inc., a Maryland
corporation (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





Q-4-1

--------------------------------------------------------------------------------

 

 

 

[NAME OF LENDER]


By:  _______________________________________

 

Name: __________________________________

 

Title: ___________________________________

 

 

 

Date:  ________ __, 20__

 

 

 

 

 



Q-4-2

--------------------------------------------------------------------------------

 

 

EXHIBIT R

 

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among UDR, Inc., a
Maryland corporation (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Banks and the Lenders that:

1.          The undersigned is the _______________ of the Borrower.

2.          The undersigned has reviewed the terms of the Credit Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, ________________, 20__.

3.          Schedule I attached hereto sets forth in reasonable detail as of the
end of such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 9.1. of the Credit Agreement

4.          As of the date hereof, the Borrower is in compliance with the amount
limitations set forth in Section 2.16. of the Credit Agreement.

5.          To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking) (is planning to take) with respect to
such condition(s) or event(s)].

6.          The representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects),
except to the extent such representations or warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Credit Agreement or the other Loan Documents.

[Signature on following page]





R-1

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ____________, 20__.

 

    

____________________________________________

 

 

Name: ______________________________________

 

 

Title: ___________________________ of UDR, Inc.

 

 

 





R-2

--------------------------------------------------------------------------------

 

 

 

Schedule I

to Compliance Certificate

(Attach calculations)

 

 

R-3

--------------------------------------------------------------------------------